Exhibit 10.1

 

EXECUTION VERSION

 

 

 

$2,950,000,000

 

CREDIT AGREEMENT

 

dated as of March 16, 2011

 

among

 

iSTAR FINANCIAL INC.,

 

 

THE BANKS LISTED HEREIN,

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

THE ROYAL BANK OF SCOTLAND PLC

and

BARCLAYS CAPITAL,
as Syndication Agents

 

and

 

BANK OF AMERICA, N.A.,
as Documentation Agent

 

 

J.P. MORGAN SECURITIES LLC,

 

BARCLAYS CAPITAL,

 

and

 

RBS SECURITIES INC.,
as Joint Lead Arranger and Joint Bookrunner

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

ARTICLE I DEFINITIONS

1

 

 

Section 1.1.

Definitions

1

Section 1.2.

Accounting Terms and Determinations

21

Section 1.3.

Types of Borrowings

21

 

 

 

ARTICLE II THE LOANS

21

 

 

 

Section 2.1.

Commitments to Lend

21

Section 2.2.

Notice of Borrowing

22

Section 2.3.

Notice to Banks; Funding of Loans

22

Section 2.4.

Repayment of Loans

23

Section 2.5.

Notes

24

Section 2.6.

Method of Electing Interest Rates

24

Section 2.7.

Interest Rates

25

Section 2.8.

Fees

26

Section 2.9.

Maturity Date

26

Section 2.10.

Optional Prepayments

27

Section 2.11.

Mandatory Prepayments

27

Section 2.12.

General Provisions as to Payments

28

Section 2.13.

Non-Pro Rata Prepayments

29

Section 2.14.

Funding Losses

29

Section 2.15.

Computation of Interest and Fees

29

Section 2.16.

Use of Proceeds

29

Section 2.17.

Payments

29

Section 2.18.

Collateral

30

Section 2.19.

Mortgages

30

 

 

 

ARTICLE III CONDITIONS

31

 

 

 

Section 3.1.

Closing

31

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

34

 

 

 

Section 4.1.

Existence and Power

34

Section 4.2.

Power and Authority

34

Section 4.3.

No Violation

34

Section 4.4.

Financial Information

35

Section 4.5.

Litigation

35

Section 4.6.

Compliance with ERISA

35

Section 4.7.

Environmental

36

Section 4.8.

Taxes

37

Section 4.9.

Full Disclosure

37

Section 4.10.

Solvency

37

 

i

--------------------------------------------------------------------------------


 

Section 4.11.

Use of Proceeds

37

Section 4.12.

Governmental Approvals

37

Section 4.13.

Investment Company Act

38

Section 4.14.

Principal Offices

38

Section 4.15.

REIT Status

38

Section 4.16.

Patents, Trademarks, etc.

38

Section 4.17.

Judgments

38

Section 4.18.

No Default

38

Section 4.19.

Licenses, etc.

38

Section 4.20.

Compliance with Law

38

Section 4.21.

No Burdensome Restrictions

39

Section 4.22.

Brokers’ Fees

39

Section 4.23.

Labor Matters

39

Section 4.24.

Insurance

39

Section 4.25.

Organizational Documents

39

Section 4.26.

Unencumbered Assets

40

Section 4.27.

Ownership of Property; Liens

40

Section 4.28.

Loan Parties

40

Section 4.29.

Security Documents

40

Section 4.30.

Mortgages

40

 

 

 

ARTICLE V AFFIRMATIVE AND NEGATIVE COVENANTS

40

 

 

 

Section 5.1.

Information

41

Section 5.2.

Payment of Obligations

43

Section 5.3.

Maintenance of Property; Insurance; Leases

44

Section 5.4.

Maintenance of Existence

44

Section 5.5.

Compliance with Laws

44

Section 5.6.

Inspection of Property, Books and Records

44

Section 5.7.

Existence

45

Section 5.8.

Deposit Accounts

45

Section 5.9.

Independent Director

46

Section 5.10.

Condominium Sales

46

Section 5.11.

Restricted Payments

46

Section 5.12.

Restriction on Fundamental Changes

47

Section 5.13.

Changes in Business

47

Section 5.14.

Borrower Status

48

Section 5.15.

Other Indebtedness

48

Section 5.16.

Liens

48

Section 5.17.

Coverage Ratio

48

Section 5.18.

Forward Equity Contracts

48

Section 5.19.

Restrictive Agreements

48

Section 5.20.

Limitation on Activities of the Collateral SPVs

49

Section 5.21.

Transactions with Affiliates

49

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI DEFAULTS

49

 

 

 

Section 6.1.

Events of Default

49

Section 6.2.

Rights and Remedies

52

Section 6.3.

Notice of Default

53

Section 6.4.

Distribution of Proceeds after Default

53

 

 

 

ARTICLE VII THE AGENTS; CERTAIN MATTERS RELATING TO THE BANKS

54

 

 

 

Section 7.1.

Appointment and Authorization

54

Section 7.2.

Agency and Affiliates

54

Section 7.3.

Action by Agents

54

Section 7.4.

Consultation with Experts

55

Section 7.5.

Liability of Agents

55

Section 7.6.

Indemnification

55

Section 7.7.

Credit Decision

55

Section 7.8.

Successor Agent

56

Section 7.9.

Consents and Approvals

56

Section 7.10.

Exculpation of Third Party Appraisers

57

 

 

 

ARTICLE VIII CHANGE IN CIRCUMSTANCES

57

 

 

 

Section 8.1.

Basis for Determining Interest Rate Inadequate or Unfair

57

Section 8.2.

Illegality

58

Section 8.3.

Increased Cost and Reduced Return

58

Section 8.4.

Taxes

60

Section 8.5.

Base Rate Loans Substituted for Affected Eurodollar Loans

63

 

 

 

ARTICLE IX MISCELLANEOUS

64

 

 

 

Section 9.1.

Notices

64

Section 9.2.

No Waivers

64

Section 9.3.

Expenses; Indemnification

65

Section 9.4.

Sharing of Set-Offs

66

Section 9.5.

Amendments and Waivers

67

Section 9.6.

Successors and Assigns

67

Section 9.7.

Governing Law; Submission to Jurisdiction; Judgment Currency

70

Section 9.8.

Counterparts; Integration; Effectiveness

71

Section 9.9.

WAIVER OF JURY TRIAL

72

Section 9.10.

Survival

72

Section 9.11.

Domicile of Loans

72

Section 9.12.

Limitation of Liability

72

Section 9.13.

Recourse Obligation

72

Section 9.14.

Confidentiality

72

Section 9.15.

USA Patriot Act

73

Section 9.16.

Acknowledgements

73

Section 9.17.

Releases of Guarantees and Liens

73

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

SCHEDULE 1.1A-1

Tranche A-1 Commitments

SCHEDULE 1.1A-2

Tranche A-2 Commitments

SCHEDULE 1.1C

Pledged Collateral List

SCHEDULE 1.1D

Permitted Liens

SCHEDULE 2.19

Mortgaged Properties

SCHEDULE 4.4(b)

Material Indebtedness

SCHEDULE 4.6(a)

Multiemployer Plans/Collective Bargaining Agreements

SCHEDULE 4.28

Loan Parties

SCHEDULE 4.29

Filing Jurisdictions

 

 

EXHIBITS:

 

 

 

EXHIBIT A

Form of Security Agreement

EXHIBIT B-1

Form of Monthly Collateral Report

EXHIBIT B-2

Form of Semi-Annual Collateral Report

EXHIBIT C

Form of Guarantee Agreement

EXHIBIT D

Form of Note

EXHIBIT E

Notice Addresses

EXHIBIT F

Form of Assignment and Assumption

EXHIBIT G

Form of Mortgage

EXHIBIT H

Form of Affiliate Subordination Agreement

EXHIBITS I 1-4

Forms of U.S. Tax Certificates

EXHIBIT J

Form of Projections

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT (this “Agreement”) dated as of March 16, 2011, among iSTAR
FINANCIAL INC. (the “Borrower”), the BANKS listed on the signature pages hereof,
JPMORGAN CHASE BANK, N.A., as the Administrative Agent, THE ROYAL BANK OF
SCOTLAND PLC and BARCLAYS CAPITAL, as Syndication Agents, and BANK OF AMERICA,
N.A., as Documentation Agent.

 

W I T N E S S E T H

 

WHEREAS, the Borrower has requested that the Banks provide term loan facilities;
and

 

WHEREAS, the Banks are willing to do so on the terms and conditions set forth
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I



DEFINITIONS

 

Section 1.1.                                   Definitions.  The following
terms, as used herein, have the following meanings:

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as the
administrative agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

 

“Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

 

“Affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote ten percent (10.0%) or more of the equity securities having
voting power for the election of directors of such Person or otherwise to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting equity securities or by contract or otherwise.

 

“Affiliate Subordination Agreement” means an Affiliate Subordination Agreement
substantially in the form of Exhibit H pursuant to which intercompany
obligations and advances owed to any Loan Party are subordinated to the
Obligations.

 

--------------------------------------------------------------------------------


 

“Agents” means the Administrative Agent, the Documentation Agent, the
Syndication Agent, the Arranger and Barclays Capital and RBS Securities Inc., in
their capacities as Joint Lead Arrangers and Joint Bookrunners, collectively.

 

“Aggregate Valuation Amount” means, at any time, the aggregate Designated
Valuation Amount of all of the items of the Collateral at such time.

 

“Agreement” means this Credit Agreement as the same may from time to time
hereafter be modified, supplemented or amended.

 

“Applicable Lending Office” means with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Eurodollar Loans, its Eurodollar Lending Office.

 

“Applicable Margin” means (a) with respect to each Tranche A-1 Loan, 2.75% per
annum in the case of Base Rate Loans and 3.75% per annum in the case of
Eurodollar Loans and (b) with respect to each Tranche A-2 Loan, 4.75% per annum
in the case of Base Rate Loans and 5.75% per annum in the case of Eurodollar
Loans.

 

“Arranger” means J.P. Morgan Securities LLC, its capacities as Joint Lead
Arranger and Joint Bookrunner hereunder.

 

“Assignee” has the meaning set forth in Section 9.6(c).

 

“Bank” means a Tranche A-1 Bank or a Tranche A-2 Bank, as the context may
require.

 

“Bank Reply Period” has the meaning set forth in Section 7.9.

 

“Barclays Capital” means Barclays Capital, the investment banking division of
Barclays Bank PLC.

 

“Base Eurodollar Rate” means a rate per annum equal to the rate for deposits in
Dollars with maturities comparable to the applicable Interest Period which
appears on Reuters Page LIBOR1 as of 11:00 A.M., London time, on the Quotation
Date; provided, however, if such rate does not appear on Reuters Page LIBOR1, or
if Reuters Page LIBOR1 is no longer available, the “Base Eurodollar Rate” shall
be determined by reference to such other comparable publicly available service
for displaying eurodollar rates as may be selected by the Administrative Agent
or, in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 0.50% plus the Federal Funds Rate for
such day and (iii) the Eurodollar Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1.00%.  Each change in the Base Rate shall

 

2

--------------------------------------------------------------------------------


 

become effective automatically as of the opening of business on the date of such
change in the Base Rate, without prior written notice to the Borrower or the
Banks.

 

“Base Rate Borrowing” means a Borrowing in Dollars the interest on which is
calculated by reference to the Base Rate in accordance with the provisions of
this Agreement.

 

“Base Rate Loan” means a Loan in Dollars to be made by a Bank the interest on
which is calculated by reference to the Base Rate in accordance with the
provisions of this Agreement.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” has the meaning set forth in Section 1.3.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

 

“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Cash or Cash Equivalents” means (a) cash; (b) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by an agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year after the date of acquisition
thereof; (c) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services acceptable to the Administrative
Agent); (d) commercial paper (foreign and domestic) or master notes, other than
commercial paper or master notes issued by the Borrower or any of its
Affiliates, and, at the time of acquisition, having a long-term rating of at
least A or the equivalent from S&P, Moody’s or Fitch and having a short-term
rating of at least A-1, P-1 and F-1 from S&P, Moody’s and Fitch, respectively
(or, if at any time neither S&P nor Moody’s nor Fitch shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services acceptable to the Administrative Agent); (e) domestic and
foreign certificates of deposit or domestic time deposits or foreign deposits or
bankers’ acceptances (foreign or domestic) in Dollars that are issued by a bank
(I) which has, at the time of acquisition, a long-term rating of at least A or
the equivalent from S&P, Moody’s or Fitch and (II) if a domestic bank, which is
a member of the Federal Deposit Insurance Corporation; (f) overnight securities
repurchase agreements, or reverse repurchase agreements secured by any of the
foregoing types of securities or debt instruments, provided that the collateral
supporting such repurchase agreements shall have a value not less than 101% of
the principal amount of the repurchase agreement plus accrued interest; and
(g) money market funds invested in investments substantially all of which
consist of the items described in clauses (a) through (f) foregoing.

 

3

--------------------------------------------------------------------------------


 

“Closing Date” means the date on or after the Effective Date on which the
conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.

 

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means, at any time, all of the assets of the Loan Parties upon
which a Lien is purported to be created by the Collateral Documents.  As the
context may require, “Collateral” also refers to assets of Collateral LLCs.  As
of the Closing Date, the principal items of the Collateral (referring in certain
cases to assets held by Collateral LLCs) are as set forth on the Pledged
Collateral List.  An item of Collateral may, for example, initially be a Loan
Asset and subsequently an Other Real Estate Owned Asset or equity interests by
virtue of a foreclosure or similar proceeding or agreement or initially an Other
Real Estate Owned Asset and subsequently in part a Loan Asset by virtue of the
consideration in a Third Party Sale thereof consisting in part of a promissory
note or similar obligation (with any such resulting item sometimes being
referred to as Replacement Collateral).  Any non-cash consideration received in
connection with a Third Party Sale shall also constitute Collateral.

 

“Collateral Documents” means the Security Agreement, the Mortgages, the
Affiliate Subordination Agreement and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of the Borrower or any
Guarantor under any Loan Document.

 

“Collateral LLC” means any Subsidiary, other than a Collateral SPV, of the
Borrower that owns Loan Assets, Credit Tenant Lease Assets, Other Real Estate
Owned Assets, interests in Venture LLCs or other Collateral, in each case, the
equity interests in which are directly and wholly owned by one or more
Collateral SPVs.

 

“Collateral LLC Deposit Account” has the meaning set forth in Section 5.8(a).

 

“Collateral SPV” means iStar Tara Holdings LLC, SFI Belmont LLC or any other
special purpose entity of the Borrower formed to own and hold Collateral, in
each case (other than with respect to iStar Tara Holdings LLC), the equity
interests in which are directly and wholly owned by iStar Tara Holdings LLC or
SFI Belmont LLC.

 

“Collateral SPV Deposit Account” has the meaning set forth in Section 5.8(a).

 

“Commitment” means with respect to each Bank, its Tranche A-1 Commitment or its
Tranche A-2 Commitment, as applicable.

 

“Consolidated Subsidiary” means at any date (i) any Collateral SPV, (ii) any
Collateral LLC and (iii) any other Subsidiary or other entity which is
consolidated with the Borrower in accordance with GAAP.

 

“Consolidated Tangible Net Worth” means, at any time, the tangible net worth of
the Borrower, on a consolidated basis, determined in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP which is not otherwise Indebtedness, and
(ii) any obligation required to be disclosed in accordance with GAAP in the
footnotes to such Person’s financial statements, guaranteeing partially or in
whole any Non-Recourse Indebtedness, lease, dividend or other obligation
including guarantees of completion and guarantees of representations and
warranties, provided, however, Contingent Obligations shall not include
contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and guarantees of non-monetary obligations (other than as
described above) which have not yet been called on or quantified, of such Person
or of any other Person.  The amount of any Contingent Obligation described in
clause (ii) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the Net Present Value of
the sum of all payments required to be made thereunder (which in the case of an
operating income guaranty shall be deemed to be equal to the debt service for
the note secured thereby), through (i) in the case of an interest or interest
and principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (ii) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of the Borrower required to be delivered pursuant to Section 5.1 hereof.
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim.  All matters constituting “Contingent
Obligations” shall be calculated without duplication.

 

“Coverage Ratio” means , as of the last Business Day of any calendar month, the
ratio of (A) the Aggregate Valuation Amount of the Collateral on such day in
which the Administrative Agent has a first priority perfected security interest
(other than Permitted Liens) to (B) the aggregate outstanding principal amount
of the Loans on such day (net of any Principal Collateral Payments held by the
Administrative Agent and not applied to payment or prepayment of the Loans).

 

“Credit Rating” means a rating assigned by a Rating Agency to the Borrower’s
senior unsecured long term indebtedness.

 

“Credit Tenant Lease Asset” means owned real property that is on the Pledged
Collateral List.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.7(c).

 

5

--------------------------------------------------------------------------------


 

“Deposit Account Control Agreement” means, individually and collectively, each
“Deposit Account Control Agreement” referred to in the Security Agreement.

 

“Designated Valuation Amount” means, at any time, as to any single asset
included in Collateral the valuation of such asset as determined prior to the
Closing Date pursuant to the Evaluation Report and as set forth on the Pledged
Collateral List, as such valuation shall be adjusted (but, in no event, below
zero) to reflect any Principal Collateral Payments (other than payments
described in clauses (x), (y) and (z) of subsection (ii) of the definition of
“Principal Collateral Payments”) received by a Collateral SPV or Collateral LLC
in respect thereof and applied in accordance with Section 2.11.  The Designated
Valuation Amount of an asset included in Collateral shall be reduced to zero
(i) upon any loss or forgiveness arising out of any event of a type described in
Section 6.1(f) or (g) with respect to the obligor of a Loan Asset or any
restructuring or similar agreement in lieu of such an event with regard to which
GAAP would require a write-down to zero or (ii) upon such asset becoming Third
Party Collateral.

 

The Designated Valuation Amount of all new assets to be included in the
Collateral which have been received as a result of a foreclosure, UCC sale or
similar proceeding in respect of an existing Loan Asset shall be the Designated
Valuation Amount of the original Loan Asset, and such new assets, unless they
are Loan Assets, shall constitute an Other Real Estate Owned Asset; provided
that the Designated Valuation Amount of any new Loan Asset so received shall not
exceed the face amount of such new Loan Asset.

 

The Designated Valuation Amount of any Loan Asset received as a result of a
Third Party Sale in whole of an Other Real Estate Owned Asset or Credit Tenant
Lease Asset (whether by conveyance of the asset or the equity of the owner of
such asset) shall be equal to the Designated Valuation Amount of the Other Real
Estate Owned Asset or the Credit Tenant Lease Asset sold, less the Principal
Collateral Payments received in connection with such sale and applied in
accordance with Section 2.11, provided that (a) the Designated Valuation Amount
of any such new Loan Asset received shall not exceed the face amount of such new
Loan Asset and (b) not less than 20% of the aggregate purchase consideration is
cash and the new Loan Asset is secured by a first priority lien (with no other
Indebtedness secured pari passu with such new Loan Asset other than Indebtedness
held by another participant in the ownership of such Other Real Estate Owned
Asset or Credit Tenant Lease Asset prior to such Third Party Sale in a
proportion (when compared to the face amount of the new Loan Asset) no greater
than such third party’s proportion of the ownership of such Other Real Estate
Owned Asset or Credit Tenant Lease Asset prior to such Third Party Sale) on the
Other Real Estate Owned Asset or Credit Tenant Lease Asset sold.  In any other
situation where a Loan Asset is received as a result of a Third Party Sale in
whole of an Other Real Estate Owned Asset or Credit Tenant Lease Asset, the
Designated Valuation Amount shall be the lesser of the face amount of such new
Loan Asset and the Designated Valuation Amount of the Other Real Estate Owned
Asset or Credit Tenant Lease Asset sold, less the Principal Collateral Payments
received in connection with such sale and applied in accordance with
Section 2.11, but in no event, from and after the receipt by the Administrative
Agent of an appraisal of such Loan Asset by a third party appraiser engaged by
the Administrative Agent, more than the Designated Valuation Amount as
determined by such third party appraiser.

 

6

--------------------------------------------------------------------------------


 

The Designated Valuation Amount of any Loan Asset received as a result of a
Third Party Sale in whole of an existing Loan Asset shall be equal to the
Designated Valuation Amount of the original Loan Asset sold, less the Principal
Collateral Payments received in connection with such sale and applied in
accordance with Section 2.11, provided that (a) the Designated Valuation Amount
of any such new Loan Asset received shall not exceed the face amount of such new
Loan Asset and (b) not less than 20% of the aggregate purchase consideration is
cash and the new Loan Asset is secured by a first priority lien (with no other
Indebtedness secured pari passu with such new Loan Asset other than Indebtedness
held by another participant in the ownership of such existing Loan Asset prior
to such Third Party Sale in a proportion (when compared to the face amount of
the new Loan Asset) no greater than such third party’s proportion of the
ownership of such existing Loan Asset prior to such Third Party Sale) on the
original Loan Asset.  In any other situation where a Loan Asset is received as a
result of a Third Party Sale in whole of an existing Loan Asset, the Designated
Valuation Amount shall be the lesser of the face amount of the note and the
Designated Valuation Amount of the original Loan Asset sold, less the Principal
Collateral Payments received in connection with such sale and applied in
accordance with Section 2.11, but in no event, from and after the receipt by the
Administrative Agent of an appraisal of such Loan Asset by a third party
appraiser engaged by the Administrative Agent, more than the Designated
Valuation Amount as determined by such third party appraiser.

 

In connection with the sale of any condominium unit forming part of an Other
Real Estate Owned Asset where the Loan Party is providing financing to third
party purchasers, the aggregate Designated Valuation Amount for (x) the purchase
money Loan Asset received in such financing and (y) such Other Real Estate Owned
Asset (subsequent to such sale, and after applying the Principal Collateral
Payment received in connection with such sale and applied in accordance with
Section 2.11) shall be equal to the Designated Valuation Amount of such Other
Real Estate Owned Asset (immediately prior to such sale but after applying the
Principal Collateral Payment received in connection with such sale), provided
that (a) the Designated Valuation Amount of any such new purchase money Loan
Asset received shall not exceed the face amount of such new purchase money Loan
Asset and (b) not less than 10% of the purchase consideration for such unit
shall be in cash and such purchase money Loan Asset shall be secured by the
related condominium unit sold.

 

If, in connection with a partial refinancing or partial repayment by the obligor
of an existing Loan Asset, a new Loan Asset is received from such obligor that
is junior in priority within the capital structure of such obligor, then the
Designated Valuation Amount of such new Loan Asset shall be the face amount of
such new Loan Asset but in no event more than the Designated Valuation Amount of
the existing Loan Asset prior to such partial refinancing or partial repayment,
less the Principal Collateral Payment received in connection with such partial
refinancing or partial repayment, or from and after the receipt by the
Administrative Agent of an appraisal of such new Loan Asset by a third party
appraiser engaged by the Administrative Agent, the Designated Valuation Amount
thereof as determined by such third party appraiser.

 

If, in connection with a Third Party Sale of any Collateral or a part thereof,
Equity Consideration is received as partial consideration, the Designated
Valuation Amount of such Equity Consideration shall be equal to the Designated
Valuation Amount of the asset sold

 

7

--------------------------------------------------------------------------------


 

immediately prior to such sale, less the Principal Collateral Payments received
in connection with such sale and applied in accordance with Section 2.11.  If
any Other Equity Consideration is received in connection with such a Third Party
Sale, or any partial refinancing or partial repayment of a Loan Asset, such
Other Equity Consideration shall not be attributed a Designated Valuation
Amount, but shall constitute Collateral for all purposes under this Agreement
and the other Loan Documents.

 

The Borrower agrees to provide reasonable and timely cooperation to the
Administrative Agent and any appraiser engaged by it as contemplated in this
definition to permit such appraiser to diligently complete any appraisal to be
obtained pursuant to this definition.

 

“Documentation Agent” means Bank of America, N.A., in its capacity as
documentation agent hereunder and its permitted successors in such capacity in
accordance with the terms of this Agreement.

 

“Dollars” and “$” means the lawful money of the United States.

 

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.8.

 

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned directly or indirectly by the
Borrower and, as a result of the ownership of such equity interest, the Borrower
may become subject to liability for Environmental Claims against such
partnership, joint venture, trust or corporation (or the property thereof).

 

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting,
directly or indirectly, from (i) the presence, or release into the environment,
of any Materials of Environmental Concern at any location, whether or not owned
by such Person or (ii) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law, in each case (with respect to both
(i) and (ii) above) which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect on the Borrower.

 

“Environmental Laws” means any and all federal, state, and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, licenses, agreements and other
governmental restrictions relating to

 

8

--------------------------------------------------------------------------------


 

protection of the environment or of human health or safety (as affected by
exposure to harmful or deleterious substances).

 

“Equity Consideration” means, in connection with a Third Party Sale of any
Collateral or a part thereof, consideration received by a Loan Party in the form
of a direct or indirect equity interest in the entity that purchases or is
otherwise the transferee of the asset sold so long as such entity does not own
any assets other than (x) such asset sold or (y) any other asset that previously
constituted Collateral or a part thereof that is subject of a Third Party Sale.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary, and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all members of an “affiliated service
group” which, together with the Borrower, or any Subsidiary, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.

 

“Eurodollar Borrowing” has the meaning set forth in Section 1.3.

 

“Eurodollar Business Day” means any Business Day on which banks are open for
dealings in deposits in Dollars in the London interbank market.

 

“Eurodollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Eurodollar Lending Office by notice to the Borrower
and the Administrative Agent.

 

“Eurodollar Loan” means a Loan in Dollars, the interest on which is calculated
by reference to the Eurodollar Rate, made or to be made by a Bank in accordance
with the applicable Notice of Borrowing.

 

“Eurodollar Rate” means with respect to any Interest Period applicable to a
Eurodollar Loan, an interest rate per annum obtained by dividing (i) the Base
Eurodollar Rate applicable to that Interest Period by (ii) a percentage equal to
100% minus the Eurodollar Reserve Percentage in effect; provided that the
Eurodollar Rate with respect to the Loans shall not at any time be less that
1.25% per annum.

 

“Eurocurrency Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Federal
Reserve Board (or any successor) under Regulation D, as Regulation D may be
amended, modified or supplemented, for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding $5,000,000,000 in respect of “Eurocurrency liabilities”
(or in respect of any other category of liabilities which includes deposits by
reference to which the interest rate on Eurodollar Loans is determined or any
category of extensions of credit or other assets which includes loans by a
non-United States office of any Bank to United States residents).

 

9

--------------------------------------------------------------------------------


 

“Evaluation Report” has the meaning set forth in Section 2.18(b).

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“Existing Credit Agreements” means the Existing 2006 Credit Agreement, the
Existing 2011 Credit Agreement and the Existing 2012 Credit Agreement.

 

“Existing 2006 Credit Agreement” means the Amended and Restated Revolving Credit
Agreement, dated as of June 28, 2006, as amended, among the Borrower, the
lenders party thereto and JPMorgan Chase Bank, N.A. as administrative agent.

 

“Existing 2011 Credit Agreement” means the 2011 Second Priority Credit
Agreement, dated as of March 13, 2009, among the Borrower, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent.

 

“Existing 2012 Credit Agreement” means the 2012 Second Priority Credit
Agreement, dated as of March 13, 2009, among the Borrower, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent.

 

“Facility” means either the Tranche A-1 Loans (the “Tranche A-1 Facility”) or
the Tranche A-2 Loans (the “Tranche A-2 Facility”), as applicable.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent on such day for such transactions as determined by the Administrative
Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower.

 

“Fitch” means Fitch Investor Services, Inc., or any successor thereto.

 

“GAAP” means generally accepted accounting principles in the United States
recognized as such in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

 

10

--------------------------------------------------------------------------------


 

“Grantor” means each of the Collateral SPVs that is a party to the Security
Agreement.

 

“Group of Loans” means, at any time, a group of Loans under a single Facility
consisting of (i) all Loans which are Base Rate Loans at such time, or (ii) all
Eurodollar Loans having the same Interest Period at such time; provided that, if
a Loan of any particular Bank is converted to or made as a Base Rate Loan
pursuant to Section 8.2 or Section 8.5, such Loan shall be included in the same
Group or Groups of Loans from time to time as it would have been in if it had
not been so converted or made.

 

“Guarantee Agreement” means the Guarantee Agreement dated as of the date hereof
entered into by each Guarantor, substantially in the form of Exhibit C, as the
same may be amended, modified or supplemented from time to time.

 

“Guarantors” means each of the Collateral SPVs and Collateral LLCs that, in each
case, is party to the Guarantee Agreement and other such guarantors as may from
time to time be added, by a supplement to the Guarantee Agreement in a form
reasonably satisfactory to the Administrative Agent.

 

“Indebtedness” as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (whether consolidated or representing the proportionate interest in any
other Person) (i) for borrowed money (including construction loans) or evidenced
by debt securities, debentures, acceptances, notes or other similar instruments,
and any accrued interest, fees and charges relating thereto, (ii) under profit
payment agreements or in respect of obligations to redeem, repurchase or
exchange any Securities of such Person or to pay dividends in respect of any
stock, (iii) with respect to letters of credit issued for such Person’s account,
(iv) to pay the deferred purchase price of property or services, except accounts
payable and accrued expenses arising in the ordinary course of business, (v) in
respect of Capital Leases, (vi) which are Contingent Obligations or (vii) under
warranties and indemnities; (b) all indebtedness, obligations or other
liabilities of such Person or others secured by a Lien on any property of such
Person, whether or not such indebtedness, obligations or liabilities are assumed
by such Person, all as of such time (provided that the value of such
indebtedness, obligations or liabilities shall be limited to the lesser of
(x) the amount of such indebtedness, obligations or liabilities assumed by such
Person and (y) the undepreciated book value of the property subject to such
Lien, determined in accordance with GAAP, and less any impairment charge;
(c) all indebtedness, obligations or other liabilities of such Person in respect
of Interest Rate Contracts and foreign exchange contracts, net of liabilities
owed to such Person by the counterparties thereon; (d) all preferred stock
subject (upon the occurrence of any contingency or otherwise) to mandatory
redemption; and (e) all contingent contractual obligations with respect to any
of the foregoing.

 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

“Interest Period” means, with respect to each Eurodollar Borrowing, the period
commencing on the date of such Borrowing specified in the Notice of Borrowing or
on the date specified in the applicable Notice of Interest Rate Election and
ending 1, 2 or 3 months (or, if

 

11

--------------------------------------------------------------------------------


 

available to all Banks under a Facility, fourteen (14) days) thereafter as the
Borrower may elect in the applicable Notice of Interest Rate Election; provided,
that:

 

(a)  any Interest Period which would otherwise end on a day which is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Eurodollar Business Day;

 

(b)  any Interest Period which begins on the last Eurodollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Eurodollar Business Day of a calendar month; and

 

(c)  no Interest Period may end later than the Maturity Date.

 

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection.

 

“Investment Affiliate” means any joint venture or Subsidiary, whose financial
results are not consolidated under GAAP with the financial results of the
Borrower on the consolidated financial statements of the Borrower.

 

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt of BBB- or better from S&P or of Baa3 or better from Moody’s. In
the event that the Borrower receives Credit Ratings from S&P and Moody’s, and
such Credit Ratings are not equivalent, the lower of such two (2) Credit Ratings
shall be used to determine whether an Investment Grade Rating was achieved.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest in
respect of such asset. For the purposes of this Agreement, the Borrower or any
Consolidated Subsidiary shall be deemed to own subject to a Lien any asset which
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means either a Tranche A-1 Loan or a Tranche A-2 Loan, as applicable, and
“Loans” is the collective reference to the Tranche A-1 Loans and the Tranche A-2
Loans.

 

“Loan Assets” means senior or subordinated loans that may be either fixed or
variable rate, including, without limitation, first mortgages, second mortgages,
mezzanine loans, repurchase agreements, participations in loans, interim
facilities, corporate loans, debt securities, “B” notes and collateralized
mortgage-backed securities.

 

“Loan Documents” means this Agreement, any Note, the Guarantee Agreement and
each Collateral Document.

 

“Loan Parties” means the Borrower and each Guarantor.

 

12

--------------------------------------------------------------------------------


 

“Loan Party Investment” means, as to any asset included in Collateral (a) any
cash expenditures by a Loan Party after the Closing Date with respect to such
asset constituting any additional invested cash expenditures which result in the
increase from the Closing Date of the basis of such Loan Party in such asset or
(b) in the case of a Loan Asset, any additional funding provided by the Loan
Parties after the Closing Date.

 

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely impair (i) the ability of the Loan Parties, taken as a
whole, to perform their respective obligations under the Loan Documents, or
(ii) the ability of the Administrative Agent or the Banks to enforce the Loan
Documents.

 

“Material Default” means (i) any Default resulting from the Borrower’s failure
to pay any principal of any Loan hereunder, including any mandatory prepayment
hereunder, or any interest due on any Loan or any fees or other amount payable
hereunder, (ii) any Default resulting from the Borrower’s failure to be in
compliance with any covenant contained in Section 5.1(a), (b), (c) or
(d)(i) (provided that the officer of the Borrower that, in such case, has
obtained knowledge of the applicable Default or Event of Default is any of the
president, chief executive officer, chief financial officer or chief operating
officer of the Borrower or any officer performing the customary duties of any
such position), 5.8, 5.11, 5.15 or 5.17, including on a pro forma basis after
giving effect to any relevant transaction or (iii) any other material Default as
to which the Borrower shall have received written notice.

 

“Materials of Environmental Concern” means and includes any pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products, and any other substances regulated pursuant
to, or that could give rise to liability under, Environmental Law.

 

“Maturity Date” means the Tranche A-1 Maturity Date or the Tranche A-2 Maturity
Date, as the context may require.

 

“Monthly Collateral Report” means, for any period, the report delivered pursuant
to Section 5.1(i)(A), substantially in the form of Exhibit B-1, which shall
include without limitation all Principal Collateral Payments and Loan Party
Investments made, and proceeds of Recovery Events received, during such period.

 

“Moody’s” means Moody’s Investors Services, Inc. or any successor thereto.

 

“Mortgaged Properties” means the real properties listed on Schedule 2.19 as to
which the Administrative Agent for the benefit of the Secured Parties shall be
granted a Lien pursuant to the Mortgages in accordance with Section 2.19 and any
other real properties required to be the subject of a Mortgage pursuant to
Section 2.19.

 

“Mortgages” means each of the real property mortgages and deeds of trust made by
any Pledged Collateral LLC in favor of, or for the benefit of, the
Administrative Agent, for the benefit of the Secured Parties, substantially in
the form of Exhibit G (with such changes thereto as shall be advisable under the
law of the jurisdiction in which such real property

 

13

--------------------------------------------------------------------------------


 

mortgage or deed of trust is to be recorded to the extent such changes do not
increase the obligations of any Loan Party and do not decrease the rights of any
Loan Party or otherwise modify the substantive and remedial provisions of the
Mortgages).

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has at
any time after September 25, 1980 made contributions or has been required to
make contributions (for these purposes any Person which ceased to be a member of
the ERISA Group after September 25, 1980 will be treated as a member of the
ERISA Group).

 

“Net Present Value” means, as to a specified or ascertainable Dollar amount, the
present value, as of the date of calculation of any such amount using a discount
rate equal to the Base Rate in effect as of the date of such calculation.

 

“Non-Excluded Taxes” has the meaning set forth in Section 8.4(a).

 

“Non-Performing Loan Assets” means any Loan Asset classified as non-performing
in accordance with the Borrower’s internal procedures, consistent with past
practice.

 

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or
(ii) for all purposes other than Section 6.1(e) hereof, any Subsidiary (provided
that if a Subsidiary is a partnership, there is no recourse to the Borrower as a
general partner of such partnership); provided that if any portion of
Indebtedness is so limited, then such portion shall constitute Non-Recourse
Indebtedness and only the remainder of such Indebtedness shall constitute
Recourse Debt; provided, further, however, that personal recourse of the
Borrower for any such Indebtedness for fraud, misrepresentation, misapplication
of cash, waste, Environmental Claims and liabilities and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financing of
real estate shall not, by itself, prevent such Indebtedness from being
characterized as Non-Recourse Indebtedness.

 

“Notes” means any promissory notes of the Borrower, substantially in the form of
Exhibit D hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a notice from the Borrower in accordance with
Section 2.2.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.6.

 

“Obligations” means, collectively, the Tranche A-1 Obligations and Tranche A-2
Obligations.

 

“Other Equity Consideration” means, in connection with a Third Party Sale of any
Collateral or a part thereof, or any partial refinancing or partial repayment of
a Loan Asset, any

 

14

--------------------------------------------------------------------------------


 

equity-related interest (such as a profit-sharing interest, warrant, option,
earn out or other “equity kicker”) received by a Loan Party other than Equity
Consideration.

 

“Other Real Estate Owned Assets” means properties acquired by foreclosure or by
deed-in-lieu of foreclosure in partial or total satisfaction of Non-Performing
Loan Assets.

 

“Other Taxes” has the meaning set forth in Section 8.4(b).

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.6(b).

 

“Patriot Act” has the meaning set forth in Section 9.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Liens” means:

 

(a)  Liens for Taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted in accordance with the terms
hereof;

 

(b)  statutory liens of carriers, warehousemen, mechanics, materialmen and other
similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than ninety (90) days delinquent or which are being
contested in good faith in accordance with the terms hereof;

 

(c)  utility deposits and other deposits or pledges to secure the performance of
bids, trade contracts (other than for borrowed money), leases, purchase
contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(d)  easements (including reciprocal easement agreements and utility
agreements), rights-of-way, zoning restrictions, other covenants, reservations,
encroachments, leases, licenses or similar charges or encumbrances (whether or
not recorded) and all other items listed on any Schedule B to the Borrower’s
owner’s title insurance policies, except in connection with any Indebtedness,
for any of the Borrower’s Real Property Assets, so long as the foregoing do not
interfere in any material respect with the use or ordinary conduct of the
business of the Borrower and do not diminish in any material respect the value
of the Property to which such Permitted Lien is attached;

 

(e)  (I) Liens and judgments which have been or will be bonded (and the Lien on
any cash or securities serving as security for such bond) or released of record
within forty-five (45) days after the date such Lien or judgment is entered or
filed against the Borrower, or any Loan Party, or (II) Liens which are being
contested in good faith by appropriate proceedings for review and in respect of
which there shall have been secured

 

15

--------------------------------------------------------------------------------


 

a subsisting stay of execution pending such appeal or proceedings and as to
which the subject asset is not at risk of forfeiture;

 

(f)  Liens not otherwise described but existing as of the date such asset
becomes Collateral and listed on Schedule 1.1D;

 

(g)  Liens in favor of any Collateral SPV; and

 

(h)  Liens created pursuant to the Collateral Documents in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including,
without limitation, a government or political subdivision or an agency or
instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Pledged Collateral List” means the list of Collateral set forth on Schedule
1.1C.

 

“Pledged Collateral LLC” means a Collateral LLC, the equity interests in which
constitute Collateral.

 

“Prime Rate” means the rate of interest publicly announced by the Administrative
Agent from time to time as its “prime rate”.

 

“Principal Collateral Payments” means, with respect to each item of Collateral
(i) any payments or prepayments in cash of principal on account of Loan Assets
and (ii) the net cash proceeds of any sales or other cash realizations on
account of any Collateral (including (x) fifty percent (50%) of any settlement
payments or deposits arising out of or received in connection with failed Third
Party Sales (net of customary transaction expenses incurred by the Loan Parties
in connection therewith), provided, however, that 100% of such settlement
payments or deposits shall not constitute Principal Collateral Payments if at
the time of receipt thereof by the Loan Parties, the Borrower shall have
satisfied the cumulative principal prepayments required for the next succeeding
date pursuant to Section 2.4, (y) proceeds from a Recovery Event (net of
customary transaction expenses incurred by the Loan Parties in connection
therewith to the extent not used, or committed to be used, for repair or
replacement in compliance with Section 5.8 and (z) one hundred percent (100%) of
any proceeds or payments received by any Loan Party on account of Other Equity
Consideration until an aggregate amount of Principal Collateral Payments equal
to the Designated Valuation Amount of the underlying item of Collateral has been
applied to prepay the Loans in accordance with Section 2.11)) in each case with
respect to clauses (i) and (ii) above, to the extent such assets are included in
the Collateral or are owned by a Pledged Collateral LLC.  For the avoidance of
doubt, no Loan Party

 

16

--------------------------------------------------------------------------------


 

Investment, no rental or lease payments, no interest payments and no payment of
fees (other than as expressly described in clause (ii) above) received by a Loan
Party from or on account of an item of Collateral shall constitute Principal
Collateral Payments.

 

“Pro Rata Share” means, for any Bank at any time, as to either Facility, a
fraction (expressed as a percentage), the numerator of which shall be the amount
of such Bank’s applicable Commitment and the denominator of which shall be the
aggregate amount of all of the Banks’ applicable Commitments.

 

“Projections” means the projected cash flows of the Borrower and its
Consolidated Subsidiaries, substantially in the form of Exhibit J hereto.

 

“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned by such
Person.

 

“Qualified Capital Stock” means capital stock of the Borrower that does not
mature and is not, by its terms or upon the happening of any event other than
the occurrence of a change of control of the Borrower, mandatorily redeemable or
redeemable at the sole option of the holder thereof, in each case on or prior to
the six-month anniversary of the Tranche A-2 Maturity Date.

 

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two Eurodollar Business Days before the first day of
such Interest Period.

 

“Rating Agencies” means, collectively, S&P and Moody’s.

 

“Real Property Assets” means as to any Person as of any time, the real property
assets (including, without limitation, interests in participating mortgages in
which such Person’s interest therein is characterized as equity according to
GAAP) owned directly or indirectly by such Person at such time.

 

“Recourse Debt” means Indebtedness other than Non-Recourse Indebtedness.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim relating to any asset constituting Collateral (other
than Credit Tenant Lease Assets).

 

“REIT” means a real estate investment trust, as defined under Section 856 of the
Code.

 

“Replacement Collateral” means with respect to any item of Collateral, any
non-cash asset received in consideration of, or in exchange for, the
foreclosure, transfer, sale or other disposition of such item of Collateral.

 

“Required Banks” means at any time Banks having or holding more than 50% of
(i) until the Closing Date, the aggregate amount of all Commitments then in
effect and (ii) thereafter, the aggregate unpaid principal amount of the Loans
then outstanding hereunder.

 

17

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Secured Debt” means Indebtedness, the payment of which is secured by a Lien
(other than a Permitted Lien listed in clauses (a) - (e) of the definition
thereof set forth herein) on any Property owned or leased by the Borrower or any
Consolidated Subsidiary (it being understood that Indebtedness of any Subsidiary
(other than a Guarantor) that is material to the value of such Subsidiary’s
assets shall be Secured Debt).

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, and shall include Indebtedness which
would be required to be included on the liabilities side of the balance sheet of
the Borrower in accordance with GAAP, but shall not include any Cash or Cash
Equivalents or any evidence of the Obligations.

 

“Securities Account Control Agreement” means, individually and collectively,
each “Securities Account Control Agreement” referred to in the Security
Agreement.

 

“Security Agreement” means the Security Agreement dated the date hereof among
the Grantors in favor of the Administrative Agent, substantially in the form of
Exhibit A, as the same may be amended, modified or supplemented from time to
time.

 

“Semi-Annual Collateral Report” means, for any period, the report delivered
pursuant to Section 5.1(i)(B), substantially in the form of Exhibit B-2.

 

“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Indebtedness of such Person.

 

“Subsidiary” means any corporation, trust or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower.

 

“Syndication Agents” means The Royal Bank of Scotland plc and Barclays Capital
in their capacities as syndication agents hereunder and their respective
permitted successors in such capacities in accordance with the terms of this
Agreement.

 

“Taxes” means all federal, state, local and foreign income and gross receipts
taxes.

 

“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day

 

18

--------------------------------------------------------------------------------


 

notice to the PBGC), or an event described in Section 4062(e) of ERISA, (ii) the
withdrawal by any member of the ERISA Group from a Multiemployer Plan during a
plan year in which it is a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), or the incurrence of liability by any member of
the ERISA Group under Section 4064 of ERISA upon the termination of a
Multiemployer Plan, (iii) the filing of a notice of intent to terminate any Plan
under Section 4041 of ERISA, other than in a standard termination within the
meaning of Section 4041 of ERISA, or the treatment of a Plan amendment as a
distress termination under Section 4041 of ERISA, (iv) the institution by the
PBGC of proceedings to terminate, impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or cause a trustee to be appointed
to administer, any Plan or (v) any other event or condition that might
reasonably constitute grounds for the termination of, or the appointment of a
trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA or the Code.

 

“Third Party Appraisers” means the appraisers engaged by the Administrative
Agent prior to the date hereof to prepare the Evaluation Reports.

 

“Third Party Collateral” has the meaning set forth in Section 2.18(c)(iii).

 

“Third Party Sale” has the meaning set forth in Section 2.18(c)(ii).

 

“Tranche A-1 Bank” means each entity listed on the signature pages hereof as a
Tranche A-1 Bank, each Assignee which becomes a Tranche A-1 Bank pursuant to
Section 9.6(c), and their respective successors.

 

“Tranche A-1 Commitment” means with respect to each Tranche A-1 Bank, the amount
set forth on Schedule 1.1A-1 next to the name of such Tranche A-1 Bank as its
commitment to make Tranche A-1 Loans on the Closing Date. The initial aggregate
amount of the Tranche A-1 Banks’ Tranche A-1 Commitments is $1,500,000,000.

 

“Tranche A-1 Loan” means either a Base Rate Loan or a Eurodollar Loan with a
maturity date occurring on the Tranche A-1 Maturity Date.

 

“Tranche A-1 Maturity Date” means the date when all Tranche A-1 Obligations
hereunder shall be due and payable, which shall be June 28, 2013 unless
otherwise accelerated pursuant to the terms hereof.

 

“Tranche A-1 Obligations” means all obligations, liabilities, indemnity
obligations and Indebtedness of every nature of the Borrower (including interest
accruing after the maturity of the Tranche A-1 Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
from time to time owing to the Administrative Agent, any other Agent or any
Tranche A-1 Bank under or in connection with the Tranche A-1 Loans under this
Agreement or any other Loan Document.

 

“Tranche A-1 Repayment Date” means the date on which all principal and interest
in respect of the Tranche A-1 Loans has been repaid in full.

 

19

--------------------------------------------------------------------------------


 

“Tranche A-2 Bank” means each entity listed on the signature pages hereof as a
Tranche A-2 Bank, each Assignee which becomes a Tranche A-2 Bank pursuant to
Section 9.6(c), and their respective successors.

 

“Tranche A-2 Commitment” means with respect to each Tranche A-2 Bank, the amount
set forth on Schedule 1.1A-2 next to the name of such Tranche A-2 Bank as its
commitment to make Tranche A-2 Loans on the Closing Date. The initial aggregate
amount of the Tranche A-2 Banks’ Tranche A-2 Commitments is $1,450,000,000.

 

“Tranche A-2 Loan” means either a Base Rate Loan or a Eurodollar Loan with a
maturity date occurring on the Tranche A-2 Maturity Date.

 

“Tranche A-2 Maturity Date” means the date when all Tranche A-2 Obligations
hereunder shall be due and payable, which shall be June 30, 2014 unless
otherwise accelerated pursuant to the terms hereof.

 

“Tranche A-2 Obligations” means all obligations, liabilities, indemnity
obligations and Indebtedness of every nature of the Borrower (including interest
accruing after the maturity of the Tranche A-2 Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
from time to time owing to the Administrative Agent, any other Agent or any
Tranche A-2 Bank under or in connection with the Tranche A-2 Loans under this
Agreement or any other Loan Document.

 

“Tranche A-2 Payment Date” has the meaning set forth in Section 2.4.

 

“Transfer Supplement” means a Transfer Supplement, in substantially the form of
Exhibit F hereto.

 

“Undepreciated Real Estate Assets” means, as of any date, the cost (being the
original cost to the Borrower or the applicable Subsidiary plus capital
improvements) of real estate assets of the Borrower and its Subsidiaries on such
date, before depreciation and amortization of such real estate assets,
determined on a consolidated basis in accordance with GAAP.

 

“Unencumbered Assets” means the sum of (i) Undepreciated Real Estate Assets not
securing any portion of Secured Debt and (ii) all other assets (but excluding
intangibles and accounts receivable) of the Borrower and its Subsidiaries not
securing any portion of Secured Debt on a consolidated basis in accordance with
GAAP; provided that assets (including Undepreciated Real Estate Assets) of any
Subsidiary (other than a Guarantor) having Indebtedness that is material to the
value of such assets shall be excluded from Unencumbered Assets.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

 

20

--------------------------------------------------------------------------------


 

“United States” means the United States of America, including the fifty states
and the District of Columbia.

 

“Venture LLC” means (i) an Investment Affiliate that owns Loan Assets, Credit
Tenant Lease Assets and/or Other Real Estate Owned Assets and (ii) a Person that
is the owner of Loan Assets, Credit Tenant Lease Assets and/or Other Real estate
Owned Assets whose financial results are consolidated under GAAP with the
financial results of Borrower on the consolidated financial statements of
Borrower, but whose ownership interests are not wholly-owned by a Collateral LLC
or Collateral SPV.

 

Section 1.2.            Accounting Terms and Determinations.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Administrative Agent; provided that, if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in Article V
to eliminate the effect of any change in GAAP on the operation of such covenant
(or if the Administrative Agent notifies the Borrower that the Required Banks
wish to amend Article V for such purpose), then the Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner reasonably satisfactory to the
Borrower and the Required Banks (provided that, notwithstanding anything to the
contrary herein, all accounting or financial terms used herein shall be
construed, and all financial computations pursuant hereto shall be made, without
giving effect to any election under Financial Accounting Standards Board’s
Accounting Standards Codification (“ASC”) Topic 825, Financial Instruments (or
any other ASC Topic having a similar effect to value any Indebtedness or other
liabilities of any Group Member at “fair value”)).

 

Section 1.3.            Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article II on the Closing Date, all of which Loans are under a single Facility,
are of the same type (subject to Article VIII) and, except in the case of Base
Rate Loans, have the same Interest Period. Borrowings are classified for
purposes of this Agreement by reference to the Facility under which such Loans
are issued and the pricing of Loans comprising such Borrowing (e.g., a “Tranche
A-1 Eurodollar Borrowing” is a Borrowing comprised of Tranche A-1 Eurodollar
Loans).

 

ARTICLE II

 

THE LOANS

 

Section 2.1.            Commitments to Lend.  (a) Each Bank severally agrees, on
the terms and conditions set forth in this Agreement, to make a Loan in Dollars
to the Borrower on the Closing Date in a principal amount not to exceed the
amount of its Tranche A-1

 

21

--------------------------------------------------------------------------------


 

Commitment and/or Tranche A-2 Commitment, as applicable.  Any amount of Loans
repaid or prepaid may not be reborrowed.

 

(b)           The Loans may from time to time be (i) Eurodollar Loans or
(ii) Base Rate Loans or (iii) a combination thereof, as determined by the
Borrower and notified to the Administrative Agent in accordance with Section 2.2
and Section 2.5.

 

Section 2.2.            Notice of Borrowing.  The Borrower shall give the
Administrative Agent notice (which notice must be received by the Administrative
Agent prior to 10:00 a.m., New York City time, one Business Day (in the case of
Base Rate Loans) and two Business Days’ notice (in the case of Eurodollar Loans)
prior to the anticipated Closing Date) requesting that the Banks make the Loans
on the Closing Date and specifying:

 

(i)            the amount to be borrowed;

 

(ii)           whether the Loans comprising such Borrowing are to be Base Rate
Loans or Eurodollar Loans;

 

(iii)          in the case of a Eurodollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period; and

 

(iv)          payment instructions for delivery of such Borrowing.

 

Section 2.3.            Notice to Banks; Funding of Loans.

 

(a)           Upon receipt of a Notice of Borrowing from the Borrower in
accordance with Section 2.2 hereof, the Administrative Agent shall, on the date
such Notice of Borrowing is received by the Administrative Agent, notify each
applicable Bank of the contents thereof and of such Bank’s share of such
Borrowing and of the interest rate applicable thereto and such Notice of
Borrowing shall not thereafter be revocable by the Borrower, unless the Borrower
shall pay any applicable expenses pursuant to Section 2.15.

 

(b)           Not later than 12:00 p.m. (New York City time) on the Closing
Date, each Bank shall (except as provided in subsection (c) of this Section 2.3)
make available its Pro Rata Share of such Borrowing in Federal funds immediately
available in New York, New York, to the Administrative Agent at its address
referred to in Section 9.1.

 

(c)           Unless the Administrative Agent shall have received notice from a
Bank prior to the Closing Date that such Bank will not make available to the
Administrative Agent such Bank’s share of a Borrowing, the Administrative Agent
may assume that such Bank has made such share available to the Administrative
Agent on the Closing Date accordance with this Section 2.3 and the
Administrative Agent may, in reliance upon such assumption, but shall not be
obligated to, make available to the Borrower on such date a corresponding amount
on behalf of such Bank.  If and to the extent that such Bank shall not have so
made such share available to the Administrative Agent, such Bank agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, at the Federal Funds Rate, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent. If such Bank shall repay to the

 

22

--------------------------------------------------------------------------------


 

Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Loan included in such Borrowing for purposes of this
Agreement.  If such Bank shall not pay to the Administrative Agent such
corresponding amount after reasonable attempts are made by the Administrative
Agent to collect such amounts from such Bank, the Borrower agrees to repay to
the Administrative Agent forthwith on demand such corresponding amounts together
with interest thereto, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at the interest rate applicable thereto one (1) Business Day after
demand. Nothing contained in this Section 2.3(c) shall be deemed to reduce the
Commitment of any Bank or in any way affect the rights of the Borrower with
respect to the Administrative Agent.  The failure of any Bank to make available
to the Administrative Agent such Bank’s share of any Borrowing in accordance
with Section 2.3(b) hereof shall not relieve any other Bank of its obligations
to fund its Commitment, in accordance with the provisions hereof.

 

(d)           Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to the Borrower in Federal funds immediately
available in accordance with, and on the date set forth in, the applicable
Notice of Borrowing.

 

Section 2.4.            Repayment of Loans.  The Tranche A-1 Loans shall be
repaid in one or more payments such that the aggregate cumulative principal
payments (including optional and mandatory prepayments but not including
prepayments or purchases pursuant to Section 2.13) made on or before each date
set forth below shall be not less than the amount set forth below opposite such
date:

 

Date

 

Minimum Cumulative Amount Due

 

December 30, 2011

 

$

200,000,000

 

June 30, 2012

 

$

450,000,000

 

December 31, 2012

 

$

750,000,000

 

June 28, 2013

 

$

1,500,000,000

 

 

Commencing on the date that is six months after the Tranche A-1 Repayment Date,
and on each six-month anniversary thereof until the Maturity Date of the Tranche
A-2 Facility (each such date, a “Tranche A-2 Payment Date”), the Tranche A-2
Loans shall be repaid in one or more payments such that the aggregate cumulative
principal payments (including optional and mandatory prepayments but not
including prepayments or purchases pursuant to Section 2.13) made on or before
each Tranche A-2 Payment Date set forth below shall be not less than the amount
set forth below opposite such Tranche A-2 Payment Date:

 

Date

 

Minimum Cumulative Amount Due

 

Tranche A-1 Repayment Date + 6 months

 

$

150,000,000

 

Tranche A-1 Repayment Date +12 months

 

$

300,000,000

 

Tranche A-1 Repayment Date +18 months

 

$

450,000,000

 

Tranche A-1 Repayment Date +24 months

 

$

600,000,000

 

Tranche A-1 Repayment Date +30 months

 

$

750,000,000

 

June 30, 2014

 

$

1,450,000,000

 

 

23

--------------------------------------------------------------------------------


 

Section 2.5.            Notes.

 

(a)           Each Bank may, by notice to the Borrower and the Administrative
Agent, request that each of its Loans be evidenced by a Note in an amount equal
to the aggregate unpaid principal amount of such Loans. Any additional costs
incurred by the Administrative Agent, the Borrower or the Banks in connection
with preparing such a Note shall be at the sole cost and expense of the Bank
requesting such Note. In the event any Loans evidenced by such a Note are paid
in full prior to the applicable Maturity Date, any such Bank shall return such
Note to the Borrower.  Each such Note shall be in substantially the form of
Exhibit D hereto.  Upon the execution and delivery of any such Note, any
existing Note payable to such Bank shall be returned to the Borrower and
replaced or modified accordingly.  Each reference in this Agreement to the
“Note” of such Bank shall be deemed to refer to and include any or all of such
Notes, as the context may require.

 

(b)           Upon receipt of any Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank.  Such Bank shall
record the date, amount, currency, type and maturity of each Loan made by it and
the date and amount of each payment of principal made by the Borrower, with
respect thereto, and may, if such Bank so elects in connection with any transfer
or enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of such Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes.  Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.

 

(c)           The Tranche A-1 Loans shall mature, and the principal amount
thereof shall be due and payable, on the Tranche A-1 Maturity Date.  The Tranche
A-2 Loans shall mature, and the principal amount thereof shall be due and
payable, on the Tranche A-2 Maturity Date.

 

(d)           There shall be no more than ten (10) Eurodollar Group of Loans
outstanding at any one time.

 

Section 2.6.            Method of Electing Interest Rates.  (a) The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified by the Borrower in the applicable Notice of Borrowing.  Thereafter,
the Borrower may from time to time elect to change or continue the type of
interest rate borne by each Group of Loans (subject in each case to the
provisions of Article VIII), as follows:

 

(i)            if such Loans are Base Rate Loans, the Borrower may elect to
convert all or any portion of such Loans to Eurodollar Loans as of any
Eurodollar Business Day;

 

(ii)           if such Loans are Eurodollar Loans, the Borrower may elect to
convert all or any portion of such Loans to Base Rate Loans and/or elect to
continue all or any portion of such Loans as Eurodollar Loans for an additional
Interest Period or additional Interest Periods, in each case effective on the
last day of the then current Interest Period applicable to such Loans, or

 

24

--------------------------------------------------------------------------------


 

on such other date designated by the Borrower in the Notice of Interest Rate
Election, provided the Borrower shall pay any losses pursuant to Section 2.14.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Eurodollar
Business Days prior to, but excluding, the effective date of the conversion or
continuation selected in such notice.  A Notice of Interest Rate Election may,
if it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group of Loans, (ii) the portion to which such
Notice of Interest Rate Election applies, and the remaining portion to which it
does not apply, are each in the minimum amounts required hereby, (iii) no Loan
may be continued as, or converted into, a Eurodollar Loan when any Event of
Default has occurred and is continuing, provided, however, that if and for so
long as the Borrower shall have an Investment Grade Rating from S&P and Moody’s,
if the Borrower shall so request and the Required Banks shall so elect, then a
Loan may be continued as, or converted into, a Eurodollar Loan when any Event of
Default has occurred and is continuing, and (iv) no Interest Period shall extend
beyond the Maturity Date.

 

(b)           Each Notice of Interest Rate Election shall specify:

 

(i)            the Group of Loans (or portion thereof) to which such notice
applies;

 

(ii)           the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;

 

(iii)          if the Loans comprising such Group of Loans are to be converted,
the new type of Loans and, if such new Loans are Eurodollar Loans, the duration
of the initial Interest Period applicable thereto; and

 

(iv)          if such Loans are to be continued as Eurodollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)           Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Administrative Agent shall notify
each Bank with Loans affected thereby the same day as it receives such Notice of
Interest Rate Election of the contents thereof and the interest rates determined
pursuant thereto and such notice shall not thereafter be revocable by the
Borrower.  If the Borrower fails to deliver a timely Notice of Interest Rate
Election to the Administrative Agent for any Group of Eurodollar Loans, such
Loans shall be converted into Base Rate Loans on the last day of the then
current Interest Period applicable thereto.

 

Section 2.7.            Interest Rates.

 

(a)           Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Eurodollar Loan pursuant to Section 2.6,
at a rate per annum equal to sum of

 

25

--------------------------------------------------------------------------------


 

the Base Rate plus the Applicable Margin for Base Rate Loans of the applicable
Facility for such day.

 

(b)           Each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for
Eurodollar Loans of the applicable Facility for such day plus the Eurodollar
Rate applicable to such Interest Period.

 

(c)           In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, any overdue principal amount of the Loans and,
to the extent permitted under applicable law, overdue interest and fees in
respect of all Loans, shall bear interest at the annual rate equal to the sum of
the Base Rate and the Applicable Margin for Base Rate Loans of the applicable
Facility and two percent (2%), or, if any Loan shall have been continued as, or
converted into, a Eurodollar Loan, then, as to such Loan only, the sum of the
Eurodollar Rate applicable to such Loan and the Applicable Margin for Eurodollar
Loans of the applicable Facility, and two percent (2%) (collectively, the
“Default Rate”).

 

(d)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder.  The Administrative Agent shall give prompt
notice to the Borrower and the Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of demonstrable
error.

 

(e)           Interest on all Loans bearing interest at the Base Rate shall be
payable in arrears on the first Business Day of each calendar month. Interest on
all Loans bearing interest based on the Eurodollar Rate shall be payable in
arrears on the last Eurodollar Business Day of the applicable Interest Period.

 

Section 2.8.            Fees.

 

(a)           Upfront Fee; Other Fees. The Borrower agrees to pay to the
Administrative Agent, for the account of the Banks, such fees as have been
agreed upon by the Borrower and the Administrative Agent prior to the Closing
Date.  The Borrower agrees to pay to the Administrative Agent for its own
account and the account of the Agents such fees as may from time to time be
separately agreed upon among the Borrower and such Agents.

 

(b)           Fees Non-Refundable. All fees set forth in this Section 2.8 shall
be deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable.  The obligation of the Borrower
to pay such fees in accordance with the provisions hereof shall be binding upon
the Borrower and shall inure to the benefit of the Administrative Agent and the
Banks regardless of whether any Loans are actually made.

 

Section 2.9.            Maturity Date. Any Tranche A-1 Loans outstanding on the
Tranche A-1 Maturity Date (together with accrued interest thereon and all other
Tranche A-1 Obligations) shall be due and payable on such date.  Any Tranche A-2
Loans outstanding on the Tranche A-2 Maturity Date (together with accrued
interest thereon and all other Tranche A-2 Obligations) shall be due and payable
on such date.

 

26

--------------------------------------------------------------------------------


 

Section 2.10.          Optional Prepayments.

 

(a)           The Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent, prepay any Group of Base Rate Loans, in whole at any
time, or from time to time in part in amounts aggregating $1,000,000 or more, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment; provided that (except as otherwise permitted under
Section 2.13) the Borrower shall not prepay any Tranche A-2 Loans prior to the
repayment in full of the Tranche A-1 Obligations.  Each such optional prepayment
shall be applied to prepay ratably the Loans of the several Banks included in
such Group of Loans or Borrowing.

 

(b)           The Borrower may, upon at least three (3) Eurodollar Business
Days’ notice to the Administrative Agent, given no later than 1:00 p.m. (New
York time) prepay all, or from time to time in part in amounts aggregating
$5,000,000 or more, any Group of Eurodollar Loans as of the last day of the
Interest Period applicable thereto; provided that (except as otherwise permitted
under Section 2.13) the Borrower shall not prepay any Tranche A-2 Loans prior to
the repayment in full of the Tranche A-1 Obligations.  Except as provided in
Article VIII, the Borrower may not prepay all or any portion of the principal
amount of any Eurodollar Loan prior to the end of the Interest Period applicable
thereto unless the Borrower shall also pay any applicable expenses pursuant to
Section 2.14. Any such prepayment notice shall be given on or prior to the third
(3rd) Eurodollar Business Day prior to, but excluding, the date of prepayment to
the Administrative Agent. Each such optional prepayment shall be applied to
prepay ratably the Loans of the Banks included in any Group of Eurodollar Loans.

 

(c)           Any amounts so prepaid pursuant to Section 2.10(a) or (b) in
respect of Loans (x) on or before the first anniversary of the Effective Date
with proceeds of a substantially concurrent issuance of indebtedness shall be
accompanied by a prepayment fee equal to 1.00% of the aggregate principal amount
of such prepayment or (y) after the first anniversary of the Effective Date, but
on or before the eighteen-month anniversary of the Effective Date with proceeds
of a substantially concurrent issuance of indebtedness shall be accompanied by a
prepayment fee equal to 0.50% of the aggregate principal amount of such
prepayment.

 

(d)           Any amounts so prepaid pursuant to Section 2.10(a) or (b) may not
be borrowed or reborrowed.

 

Section 2.11.          Mandatory Prepayments.

 

(a)           Principal Collateral Payments received by or on behalf of any Loan
Party during the period from and including (x) initially, the Closing Date
through and including March 31, 2011 and (y) thereafter, (i) the first day of
each month through and including the fifteenth day of each month and (ii) the
sixteenth day of each month through and including the last day of each month
(each such period, a “Collection Period”) shall be applied no later than three
Business Days following such Collection Period toward the prepayment of the
Loans; provided, however, that to the extent any such Principal Collateral
Payment in respect of any item of Collateral exceeds the then Designated
Valuation Amount in respect thereof, the Loan Parties may retain the amount of
such excess that represents a Loan Party Investment.

 

27

--------------------------------------------------------------------------------


 

(b)           Each mandatory prepayment pursuant to this Section 2.11 shall be
applied, first, to the Tranche A-1 Loans until paid in full and, second, to the
Tranche A-2 Loans until paid in full.  Each mandatory prepayment pursuant to
this Section 2.11 and Section 2.4 shall be applied ratably according to the
respective outstanding principal amounts of the Loans under the applicable
Facility then held by the Banks.  The application of any mandatory prepayment
pursuant to this Section 2.11 shall be made, first, to Base Rate Loans, and
second, to Eurodollar Loans.  Each prepayment of the Loans under this
Section 2.11 shall be accompanied by accrued and unpaid interest thereon to the
date of such prepayment on the amount so prepaid.

 

Section 2.12.  General Provisions as to Payments.

 

(a)           The Borrower shall make each payment of the principal of and
interest on the Loans and fees hereunder, without set-off or counterclaim, by
initiating a wire transfer not later than 1:00 p.m. (New York City time) on the
date when due, of Federal funds immediately available in New York, New York, to
the Administrative Agent at its address referred to in Section 9.1, it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
maintained at the Administrative Agent shall constitute the making of such
payment to the extent of such funds held in such account.  The Administrative
Agent will promptly (and in any event within one (1) Business Day after receipt
thereof) distribute to each Bank its ratable share in accordance with the amount
of such Bank’s relevant outstanding Loans, of each such payment received by the
Administrative Agent for the account of the Banks.  If and to the extent that
the Administrative Agent shall receive any such payment for the account of the
Banks on or before 11:00 a.m. (New York City time) on any Business Day (or
Eurodollar Business Day, as applicable), and the Administrative Agent shall not
have distributed to any Bank its applicable share of such payment on such day,
the Administrative Agent shall distribute such amount to such Bank together with
interest thereon, for each day from the date such amount should have been
distributed to such Bank until the date the Administrative Agent distributes
such amount to such Bank, at the Federal Funds Rate.  Whenever any payment of
principal of, or interest on the Base Rate Loans or of fees shall be due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day.  Whenever any payment of principal of, or
interest on, the Eurodollar Loans shall be due on a day which is not a
Eurodollar Business Day, the date for payment thereof shall be extended to the
next succeeding Eurodollar Business Day unless such Eurodollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the immediately preceding Eurodollar Business Day.  If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(b)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
the Borrower shall not have so made such payment, each Bank shall repay to the

 

28

--------------------------------------------------------------------------------


 

Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

 

Section 2.13.          Non-Pro Rata Prepayments.  Notwithstanding anything to
the contrary herein the Borrower, with the consent of the Banks whose Loans are
to be prepaid pursuant to this Section 2.13, shall be permitted to make non-pro
rata optional prepayments or purchases (subject to Section 9.6(c)) of Loans;
provided that (i) the Loans so prepaid or purchased are immediately cancelled,
(ii) in the case of any such prepayment pursuant to this Section 2.13 only, such
prepayment is effected pursuant to a “Dutch auction” in accordance with
procedures reasonably satisfactory to the Arranger to ensure that each Bank
under the applicable Facility has an opportunity to participate in such
prepayment on a ratable basis in proportion to the respective amounts of Loans
under such Facility offered by each Bank at the relevant price and (iii) at the
time of any such prepayment, or in the case of a purchase, at the time the trade
with respect thereto is entered into, no Default or Event of Default has
occurred or is continuing.

 

Section 2.14.          Funding Losses. If the Borrower makes any payment of
principal with respect to any Eurodollar Loan (pursuant to Article II, VI or
VIII or otherwise) on any day other than the last day of the Interest Period
applicable thereto, or if the Borrower fails to borrow any Eurodollar Loans
after notice has been given to any Bank in accordance with Section 2.3(a), or if
the Borrower shall deliver a Notice of Interest Rate Election specifying that a
Eurodollar Loan shall be converted on a date other than the first (1st) day of
the then current Interest Period applicable thereto, the Borrower shall
reimburse each Bank within 15 days after certification by such Bank of such loss
or expense (which shall be delivered by each such Bank to the Administrative
Agent for delivery to the Borrower) for any resulting loss (based on interest
only, exclusive of fees, if any) or expense incurred by it (or by an existing
Participant in the related Loan), including, without limitation, any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or failure to
borrow, provided that such Bank shall have delivered to the Administrative Agent
and the Administrative Agent shall have delivered to the Borrower a
certification as to the amount of such loss or expense, which certification
shall set forth in reasonable detail the basis for and calculation of such loss
or expense and shall be conclusive in the absence of demonstrable error.

 

Section 2.15.          Computation of Interest and Fees. With respect to Base
Rate Loans, the rate of interest on which is calculated based on the Prime Rate
hereunder, interest thereon shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day).  All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

 

Section 2.16.          Use of Proceeds. The Borrower shall use the proceeds of
the Loans to repay certain of the loans and other amounts outstanding under the
Existing Credit Agreements, to pay related fees and expenses and for general
corporate purposes.

 

Section 2.17.          Payments.  If any Bank shall fail to make any payment
required to be made by it pursuant to Section 2.3(c) or Section 7.6, then the
Administrative

 

29

--------------------------------------------------------------------------------


 

Agent may, in its sole discretion (notwithstanding any contrary provision of
this Agreement), apply any amounts thereafter received by it from any Loan Party
for the account of such Bank to satisfy such Bank’s obligations under such
Sections until all such unsatisfied obligations are fully paid.

 

Section 2.18.        Collateral.  (a)  The Obligations shall, at all times, be
secured by a perfected first priority security interest in the Collateral.

 

(b)           Each item of the Collateral shall be evaluated one time only by
one of the Third Party Appraisers pursuant to reports which shall be completed
separately by the Third Party Appraisers and delivered to the Administrative
Agent prior to the Closing Date, and shall reflect (i) an Aggregate Valuation
Amount of not less than $3,687,500,000, and (ii) in respect of each single item
of Collateral in the pool, a Designated Valuation Amount (the reports of the
Third Party Appraisers, together, the “Evaluation Report”).

 

(c)           The Borrower shall be entitled to withdraw Collateral (i) in
connection with any payment or prepayment in satisfaction of such Collateral,
(ii) in connection with any sale to a third party or other monetization (that is
not a payment or prepayment) (any such sale or monetization, a “Third Party
Sale”), provided that in connection with any such Third Party Sale and after
giving effect thereto, either (I) no Material Default or Event of Default shall
have occurred and be continuing, or (II) a Material Default or Event of Default
shall have occurred and be continuing, but such Third Party Sale is consummated
pursuant to a binding commitment entered into at a time that no Material Default
or Event of Default had occurred and was continuing or would have resulted
therefrom (it being understood that the proceeds of any such Third Party Sale
shall be applied in accordance with Section 2.11) or (iii) to the extent an item
of Collateral is beneficially owned in part by a third party, following the
collection of all payments or other amounts owing to a Loan Party such that the
beneficial interest owned by such third party then constitutes the entire
remaining interest in such asset (such item, after giving effect to such
collection, “Third Party Collateral”).

 

In addition to Collateral withdrawals otherwise permitted pursuant to this
Agreement or any other Loan Document, promissory notes and related transfer
documents, if any, constituting part of any Collateral (and any related
collateral) if requested by the Borrower at any time prior to the commencement
of a Foreclosure (as defined in the Security Agreement) in respect thereof,
shall be released by the Administrative Agent to the custody of the Borrower,
the applicable Grantor or its agents in escrow pending any enforcement action,
exercise of rights or other customary actions in lieu of enforcement or for the
purpose of correction of defects, if any, in each case in respect of any such
promissory notes and related collateral.  It is understood and agreed that any
Collateral released pursuant to the foregoing sentence shall remain Collateral
except in connection with a withdrawal otherwise permitted pursuant to this
Agreement or any other Loan Document.

 

Section 2.19.          Mortgages.  The Borrower shall cause the applicable
Pledged Collateral LLCs to execute and deliver to the Administrative Agent not
later than 30 days after the Closing Date Mortgages with respect to the
Mortgaged Properties.  If at any time a Mortgaged Property is sold pursuant to a
Third Party Sale for which the consideration to the Loan Parties is a fee
interest in real property, the Borrower shall cause a Mortgage with respect

 

30

--------------------------------------------------------------------------------


 

thereto to be delivered to the Administrative Agent within 30 days after
acquisition of such property.  If the Administrative Agent so determines, the
Administrative Agent may at the sole expense of the Administrative Agent obtain
(and the Borrower shall cooperate with the reasonable requests of the
Administrative Agent with respect thereto, subject to third party rights)
(i) appraisals, (ii) a completed “life of the loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property duly executed and acknowledged by the appropriate Loan Parties and,
with respect to any Mortgaged Property which is designated as being located in a
“flood hazard area” in any Flood Insurance Rate Map established by the Federal
Emergency Management Agency (or any successor agency), evidence of flood
insurance, and/or (iii) updated environmental reports (but not more than Phase I
site assessments), in each case with respect to any Mortgaged Property.  Neither
the Borrower nor any Grantor shall be required to obtain and deliver updated
environmental reports, third-party reports, surveys, title insurance policies,
tract searches or legal opinions in respect of any Mortgaged Property or
Mortgage thereon; provided that the Borrower or any Grantor shall, if reasonably
requested by the Administrative Agent, be required to deliver such documents as
are already in its possession in respect of any Mortgaged Property or Mortgage
thereon.

 

ARTICLE III

 

CONDITIONS

 

Section 3.1.            Closing.  The Closing Date shall occur on the date when
each of the following conditions is satisfied (or waived in writing by the
Administrative Agent and the Banks), each document to be dated the Closing Date
unless otherwise indicated:

 

(a)           the Borrower as of the Closing Date shall have executed and
delivered to the Administrative Agent a Note or Notes for the account of each
Bank requesting the same dated the Closing Date and complying with the
provisions of Section 2.5;

 

(b)           the Borrower and the Administrative Agent and each of the Banks
shall have executed and delivered to the Administrative Agent a duly executed
original of this Agreement;

 

(c)           each Guarantor shall have executed and delivered to the
Administrative Agent a duly executed original of the Guarantee Agreement;

 

(d)           each Grantor and the Administrative Agent shall have executed and
delivered to the Administrative Agent a duly executed original of the Security
Agreement and each issuer of equity interests pledged pursuant to the Security
Agreement shall have executed and delivered to the Administrative Agent an
Acknowledgment and Consent in the form attached to the Security Agreement;

 

(e)           the Administrative Agent shall have received duly executed
Affiliate Subordination Agreements;

 

(f)            the Administrative Agent shall have received any notes or other
evidence of Indebtedness (if any) representing Collateral pledged under the
Security

 

31

--------------------------------------------------------------------------------


 

Agreement and required to be delivered thereunder as of the Closing Date and
appropriate transfer documents with respect to any Loan Assets included in the
Collateral as of the Closing Date, signed in blank by the appropriate Collateral
SPV, the Collateral Account (as defined in the Security Agreement) shall have
been established; and, each document (including, without limitation, any Uniform
Commercial Code financing statement to be filed in the jurisdiction of
organization of each Grantor) required by the Security Agreement or under law or
reasonably requested by the Administrative Agent to be filed, registered,
recorded or delivered in order to create or perfect the Liens intended to be
created under the Security Agreement shall have been delivered to the
Administrative Agent in proper form for filing, registration or recordation (if
applicable);

 

(g)           the Administrative Agent shall have received opinions of
(i) Clifford Chance US LLP, special counsel for the Borrower, and (ii) Geoffrey
Dugan, Esq., in-house counsel for the Borrower, each acceptable to the
Administrative Agent, the Banks and their counsel;

 

(h)           the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower, each Collateral SPV, each Collateral LLC the equity interests in which
are pledged as Collateral and any other Guarantor as of the Closing Date, the
authority for and the validity of this Agreement and the other Loan Documents,
the incumbency of officers executing this Agreement and the other Loan Documents
and any other matters relevant hereto, all in form and substance satisfactory to
the Administrative Agent.  Such documentation shall include, without limitation,
the articles of incorporation, certificate of formation or similar
organizational document of each such entity, as amended, modified or
supplemented on or prior to the Closing Date, certified to be true, correct and
complete by a senior officer of such entity as of the Closing Date, together
with a good standing certificate as to each such entity from the Secretary of
State (or the equivalent thereof) of its jurisdiction of organization, to be
dated not more than ten (10) days prior to the Closing Date.  Any such
organizational documents of each Collateral SPV and each Collateral LLC shall
provide for, and require that there at all times be, a special director or
member whose consent would be required for a bankruptcy filing by such
Collateral SPV or Collateral LLC or for the transfer of any equity interests
therein (other than the sale of such equity interests in a transaction permitted
under the Loan Documents) and shall otherwise be satisfactory to the
Administrative Agent;

 

(i)            the Borrower shall have executed a solvency certificate
acceptable to the Administrative Agent;

 

(j)            the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 2.2, unless otherwise specified,
in sufficient counterparts, satisfactory in form and substance to the
Administrative Agent in its reasonable discretion;

 

(k)           the Borrower and each other Loan Party shall have taken all
actions required to authorize the execution and delivery of this Agreement and
any other Loan Document to which it is a party and the performance thereof by
the Borrower or such Loan Party, as applicable;

 

32

--------------------------------------------------------------------------------


 

(l)            the Banks shall be satisfied that the Borrower is not subject to
any present or contingent Environmental Claim, and the Borrower shall have
delivered to the Administrative Agent a certificate of a senior officer of the
Borrower so stating;

 

(m)          (i) the Administrative Agent shall have received, on or before the
Closing Date, (x) for its and any other Bank’s account, all fees due and payable
pursuant to Section 2.8 on or before the Closing Date and (y) all other fees
required to be paid and all expenses for which invoices have been presented and
(ii) the reasonable and documented fees and expenses accrued through the Closing
Date of Simpson Thacher & Bartlett LLP shall have been paid to Simpson Thacher &
Bartlett LLP;

 

(n)           (i) the Administrative Agent shall have received satisfactory
evidence that the Existing 2011 Credit Agreement and the Existing 2012 Credit
Agreement shall have been terminated and all amounts thereunder shall have been
paid in full and (ii) satisfactory arrangements shall have been made for the
termination of all Liens granted in connection therewith;

 

(o)           the Borrower shall have delivered copies of all consents, licenses
and approvals (subject to Section 4.3), if any, required in connection with the
execution, delivery and performance by the Borrower or any Guarantor, or the
validity and enforceability, of the Loan Documents, or in connection with any of
the transactions contemplated thereby, and such consents, licenses and approvals
shall be in full force and effect;

 

(p)           no Default or Event of Default shall have occurred and be
continuing before or immediately after giving effect to the transactions
contemplated hereby;

 

(q)           the Borrower shall have delivered a certificate in form acceptable
to the Administrative Agent showing compliance with the requirements of
Section 5.17 as of the Closing Date;

 

(r)            the Borrower shall have delivered Projections which shall include
(x) the Borrower’s projected sources and uses of cash (and the timing thereof)
through a date that is on or after June 30, 2014 and (y) that such sources are
at all times sufficient for such uses;

 

(s)           the Borrower and the Administrative Agent shall have received the
Evaluation Report reflecting an Aggregate Valuation Amount on the Closing Date
in an amount not less than $3,687,500,000;

 

(t)            the representations and warranties of the Loan Parties contained
in the Loan Documents shall be true and correct in all material respects on and
as of the Closing Date both before and after giving effect to the transactions
contemplated hereby;

 

(u)           the Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, including a title search
with respect to each Mortgaged Property, and such search shall reveal no Liens
on any of the assets of the Loan Parties except for Liens permitted by
Section 5.16 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent;

 

33

--------------------------------------------------------------------------------


 

(v)           the Borrower shall have delivered to the Administrative Agent a
Deposit Account Control Agreement in connection with any Collateral SPV Deposit
Accounts and any Collateral LLC Deposit Accounts (including any Collateral SPV
Deposit Accounts or any Collateral LLC Deposit Accounts established for the
purpose of holding any currency other than Dollars) required to be delivered
pursuant to the Security Agreement, in each case, in form and substance
reasonably acceptable to the Administrative Agent, and (ii) any Deposit Account
Control Agreement or Securities Account Control Agreement in connection with the
Collateral Account (as defined in the Security Agreement) (including any
Collateral Account established for the purpose of holding any currency other
than Dollars) required to be delivered pursuant to the Security Agreement, in
each case, in form and substance reasonably acceptable to the Administrative
Agent; and

 

(w)          any Bank that so reasonably requests (in writing) at least two
Business Days prior to the Closing Date shall have received, through the
Administrative Agent, all U.S.A. PATRIOT Act information required under
Section 9.15.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and each of the other Banks which is
or may become a party to this Agreement to make the Loans, the Borrower makes
the following representations and warranties as of the Closing Date.  Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.

 

Section 4.1.            Existence and Power. Each of the Loan Parties is a
corporation, limited liability company or limited partnership, as applicable,
duly organized or incorporated, validly existing and in good standing under the
laws of the jurisdiction of its organization or incorporation and has all powers
and all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.

 

Section 4.2.            Power and Authority. Each of the Loan Parties has the
requisite power and authority to execute, deliver and carry out the terms and
provisions of each of the Loan Documents to which it is a party and has taken
all necessary action, if any, to authorize the execution and delivery on its
behalf and its performance of the Loan Documents to which it is a party.  Each
of the Loan Parties has duly executed and delivered each Loan Document (or with
respect to any Mortgage, will duly execute and deliver at the time such Mortgage
is required to be executed and delivered in accordance with Section 2.19) to
which it is a party in accordance with the terms of this Agreement, and each
such Loan Document constitutes (or, upon execution and delivery thereof, will
constitute) its legal, valid and binding obligation, enforceable in accordance
with the terms thereof, except as enforceability may be limited by applicable
insolvency, bankruptcy or other similar laws affecting creditors rights

 

34

--------------------------------------------------------------------------------


 

generally, or general principles of equity, whether such enforceability is
considered in a proceeding in equity or at law.

 

Section 4.3.            No Violation. Neither the execution, delivery or
performance by or on behalf of any Loan Party of the Loan Documents to which it
is a party, nor compliance by any such Loan Party with the terms and provisions
thereof nor the consummation of the transactions contemplated by such Loan
Documents, (i) will contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (other than Liens created under the Collateral Documents) upon any of
the property or assets of the Borrower or any of its Consolidated Subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust, or other
agreement or other instrument to which the Borrower (or any partnership of which
the Borrower is a partner) or any of its Consolidated Subsidiaries is a party or
by which it or any of its property or assets is bound or to which it is subject,
or (iii) will cause a default by any Loan Party under any organizational
document of any Person in which such Loan Party has an interest, or cause a
material default under such Person’s agreement or certificate of limited
partnership, the consequences of which conflict, contravention, breach or
default under the foregoing clauses (i), (ii) or (iii) would (x) have a Material
Adverse Effect (provided, however, that for purposes of determining whether the
consequences of a conflict, contravention, breach or default under clause
(ii) of this Section 4.3 would have a Material Adverse Effect, clause (ii) of
the definition of the term “Material Adverse Effect” shall be modified to read
as follows: “(ii) the ability of the Administrative Agent or the Banks to
enforce the Loan Documents in a manner that materially and adversely affects the
rights of the Administrative Agent or the Banks thereunder”), or (y) result in
or require the creation or imposition of any Lien whatsoever upon any Collateral
(except as contemplated herein).

 

Section 4.4.            Financial Information. (a) The consolidated financial
statements of the Borrower and its Consolidated Subsidiaries (i) as of
December 31, 2009, and for the Fiscal Year then ended, reported on by
PricewaterhouseCoopers LLP, and (ii) as of September 30, 2010,  and for the
nine-month period then ended, in each case fairly presents, in conformity with
GAAP, the consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and the consolidated results of operations and cash
flows for such Fiscal Year or such period, as applicable.

 

(b)           Since September 30, 2010, (i) except as may have been disclosed in
writing to the Banks prior to the Effective Date, nothing has occurred having a
Material Adverse Effect, and (ii) except (x) as set forth on Schedule 4.4(b) and
(y) for the incurrence of Loans hereunder on the Closing Date, the Loan Parties
have not incurred any material Indebtedness or guaranteed any material
Indebtedness on or before the Closing Date.

 

Section 4.5.            Litigation. There is no action, suit or proceeding
pending against, or to the knowledge of the Borrower threatened against or
affecting, (i) the Borrower or any of its Consolidated Subsidiaries, (ii) the
Loan Documents or any of the transactions contemplated by the Loan Documents or
(iii) any of the assets of the Borrower or any of its Consolidated Subsidiaries,
before any court or arbitrator or any governmental body, agency or

 

35

--------------------------------------------------------------------------------


 

official in which there is a reasonable possibility of an adverse decision which
could, individually, or in the aggregate have a Material Adverse Effect or which
in any manner draws into question the validity of this Agreement or the other
Loan Documents.

 

Section 4.6.            Compliance with ERISA.  (a)  Except as set forth on
Schedule 4.6(a) attached hereto, neither the Borrower nor any other Loan Party
is a member of or has entered into, maintained, contributed to, or been required
to contribute to, or may incur any liability with respect to any Plan or
Multiemployer Plan.  In the event that at any time after the Closing Date, the
Borrower or any other Loan Party shall become a member of any other material
Plan or Multiemployer Plan, the Borrower promptly shall notify the
Administrative Agent thereof (and from and after such notice, Schedule
4.6(a) shall be deemed modified thereby).

 

(b)           No assets of the Borrower or any other Loan Party constitute
“assets” (within the meaning of ERISA or Section 4975 of the Code, including,
but not limited to, 29 C.F.R. § 2510.3-101 or any successor regulation thereto)
of an “employee benefit plan” within the meaning of Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code.  In addition to the
prohibitions set forth in this Agreement and the other Loan Documents, and not
in limitation thereof, the Borrower covenants and agrees that the Borrower shall
not, and shall not permit any other Loan Party to, use any “assets” (within the
meaning of ERISA or Section 4975 of the Code, including but not limited to 29
C.F.R. § 2510.3101) of an “employee benefit plan” within the meaning of
Section 3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of
the Code to repay or secure the Note, the Loan, or the Obligations.

 

Section 4.7.            Environmental.  (a)  The Borrower conducts reviews of
the effect of Environmental Laws on the business, operations and properties of
the Borrower and its Consolidated Subsidiaries when necessary in the course of
which it identifies and evaluates associated liabilities and costs (including,
without limitation, any capital or operating expenditures required for clean-up
or closure of properties presently owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, and any actual or potential
liabilities to third parties, including, without limitation, employees, and any
related costs and expenses).  On the basis of this review, the Borrower has
reasonably concluded that such associated liabilities and costs, including,
without limitation, the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.

 

(b)           Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (i) neither the Borrower nor any Guarantors has
received any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the facilities and properties owned,
leased or operated by the Borrower or any Guarantors (the “Properties”) or the
business operated by the Borrower or any Guarantor (the “Business”) that is not
fully and finally resolved, (ii) to the Borrower’s actual knowledge, after due
inquiry, no judicial proceeding or governmental or administrative action is
pending or, to the Borrower’s actual knowledge, after due inquiry, threatened,
under any Environmental Law to which the

 

36

--------------------------------------------------------------------------------


 

Borrower or any Guarantor is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law or relating to
Materials of Environmental Concern with respect to the Business; and (iii) to
the Borrower’s actual knowledge, the Properties and all operations at the
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and there are no Materials
of Environmental Concern at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business.

 

Section 4.8.            Taxes. The Borrower and its Consolidated Subsidiaries
have filed all United States Federal income tax returns and all other material
tax returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower,
or any Consolidated Subsidiary, except (i) such taxes, if any, as are reserved
against in accordance with GAAP, (ii) such taxes as are being contested in good
faith by appropriate proceedings or (iii) such tax returns or such taxes, the
failure to file when due or to make payment when due and payable will not have,
in the aggregate, a Material Adverse Effect. The charges, accruals and reserves
on the books of the Borrower and its Consolidated Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Borrower,
adequate.

 

Section 4.9.            Full Disclosure. All information heretofore furnished by
the Borrower or any other Loan Party to the Administrative Agent or any Bank for
purposes of or in connection with this Agreement or any transaction contemplated
hereby or thereby is true and accurate in all material respects on the date as
of which such information is stated or certified; provided that, with respect to
projected financial information, the Borrower represents and warrants only that
such information represents the Borrower’s expectations regarding future
performance, based upon historical information and reasonable assumptions, it
being understood, however, that actual results may differ from the projected
results described in the financial projections.  The Borrower has disclosed to
the Banks in writing any and all facts which have or may have (to the extent the
Borrower can now reasonably foresee) a Material Adverse Effect.

 

Section 4.10.          Solvency. On the Closing Date and after giving effect to
the transactions contemplated hereby and by the other Loan Documents occurring
on the Closing Date, the Borrower and each other Loan Party, taken as a whole,
will be Solvent.

 

Section 4.11.          Use of Proceeds. All proceeds of the Loans will be used
by the Borrower only in accordance with the provisions hereof.  Neither the
making of any Loan nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of regulations T, U, or X of the Federal
Reserve Board.

 

Section 4.12.          Governmental Approvals. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance by any Loan Party of any Loan Document
to which it is a party or the consummation of any of the transactions
contemplated thereby other than those that have already been duly made or
obtained

 

37

--------------------------------------------------------------------------------


 

and remain in full force and effect or those which, if not made or obtained,
would not have a Material Adverse Effect;

 

Section 4.13.          Investment Company Act. Neither the Borrower nor any
other Loan Party is (x) an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended, or (y) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

 

Section 4.14.          Principal Offices. As of the Closing Date, the principal
office, chief executive office and principal place of business of each Loan
Party is 1114 Avenue of the Americas, New York, NY 10036.

 

Section 4.15.          REIT Status. As of the date hereof, the Borrower is
qualified as a REIT.

 

Section 4.16.          Patents, Trademarks, etc. The Borrower and each other
Loan Party has obtained and holds in full force and effect all patents,
trademarks, servicemarks, trade names, copyrights and other such rights, free
from burdensome restrictions, which are necessary for the operation of its
business as presently conducted, the impairment of which is likely to have a
Material Adverse Effect.

 

Section 4.17.          Judgments. As of the Closing Date, there are no final,
non-appealable judgments or decrees in an aggregate amount of $10,000,000 or
more entered by a court or courts of competent jurisdiction against the
Borrower, any other Loan Party or any Consolidated Subsidiary or, to the extent
such judgment would be recourse to the Borrower, any other Loan Party or any
Consolidated Subsidiary, any other Person (other than, in each case, judgments
as to which, and only to the extent, a reputable insurance company has
acknowledged coverage of such claim in writing or which have been paid or
stayed).

 

Section 4.18.          No Default. No Event of Default or, to the best of the
Borrower’s knowledge, Default exists under or with respect to any Loan Document
and neither the Borrower nor any other Loan Party is in default in any material
respect beyond any applicable grace period under or with respect to any other
material agreement, instrument or undertaking to which it is a party or by which
it or any of its property is bound in any respect, the existence of which
default is likely to result in a Material Adverse Effect.

 

Section 4.19.          Licenses, etc. Each of the Loan Parties has obtained and
does hold in full force and effect, all franchises, licenses, permits,
certificates, authorizations, qualifications, accreditation, easements, rights
of way and other consents and approvals which are necessary for the operation of
its businesses as presently conducted, the absence of which is likely to have a
Material Adverse Effect.

 

Section 4.20.          Compliance with Law. To the Borrower’s knowledge, each
Loan Party and each of its assets are in compliance in all respects with all
laws, rules, regulations, orders, judgments, writs and decrees, the failure to
comply with which is likely to have a Material Adverse Effect.

 

38

--------------------------------------------------------------------------------


 

Section 4.21.          No Burdensome Restrictions. Except as may have been
disclosed by the Borrower in writing to the Banks prior to the Closing Date or
that would otherwise be permitted under the Loan Documents, neither the Borrower
nor any other Loan Party is a party to any agreement or instrument or subject to
any other obligation or any charter or corporate or partnership restriction, as
the case may be, which, individually or in the aggregate, is likely to have a
Material Adverse Effect.

 

Section 4.22.          Brokers’ Fees. Neither the Borrower nor any other Loan
Party has dealt with any broker or finder with respect to the transactions
contemplated by this Agreement or otherwise in connection with this Agreement,
and neither the Borrower nor any other Loan Party has done any act, had any
negotiations or conversation, or made any agreements or promises which will in
any way create or give rise to any obligation or liability for the payment by
the Borrower or any other Loan Party of any brokerage fee, charge, commission or
other compensation to any party with respect to the transactions contemplated by
the Loan Documents, other than the fees payable to the Administrative Agent and
the Banks, and certain other Persons as previously disclosed to the
Administrative Agent.

 

Section 4.23.          Labor Matters. Except as disclosed on Schedule 4.6(a),
there are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower, any other Loan Party or any member of the ERISA
Group, and neither the Borrower  nor any other Loan Party has suffered any
material strikes, walkouts, work stoppages or other material labor difficulty
within the last five years.

 

Section 4.24.          Insurance. The Loan Parties currently maintain 100%
replacement cost insurance coverage (subject to customary deductibles) in
respect of each of their Real Property Assets, as well as commercial general
liability insurance (including, without limitation, “builders’ risk” where
applicable) against claims for personal, and bodily injury and/or death, to one
or more persons, or property damage, as well as workers’ compensation insurance,
in each case with respect to liability and casualty insurance with insurers
having an A.M. Best policyholders’ rating of not less than A-/VII at the time of
issuance or extension of any such coverage policy in amounts no less than
customarily carried by owners of properties similar to, and in the same
locations as, the Loan Parties’ Real Property Assets; provided, however,  that
the foregoing A.M. Best policyholders’ rating requirement shall not be required
for (a) such insurance as tenants of Credit Tenant Lease Assets and Other Real
Estate Owned Assets are permitted or required pursuant to applicable leases to
obtain or maintain, (b) exposure under existing insurance policies (but not
renewals of any such policies) to CV Starr, in a Lloyds Syndicate in an amount
not to exceed $20,000,000 and (c) liability and casualty insurance policies
issued after the Closing Date on Real Property Assets constituting not more than
5.0% of all Real Property Assets owned by the Loan Parties with insurers having
an A.M. Best policyholders’ rating of less than A-/VII, but not less than
B++/VII.

 

Section 4.25.          Organizational Documents. The documents delivered
pursuant to Section 3.1(h) constitute, as of the Closing Date, all of the
organizational documents (together with all amendments and modifications
thereof) of each Loan Party. The Borrower represents that it has delivered to
the Administrative Agent true, correct and complete copies of each such
document.

 

39

--------------------------------------------------------------------------------


 

Section 4.26.          Unencumbered Assets.  As of the Closing Date after giving
effect to the transactions contemplated hereby, the Borrower shall be in
compliance with the covenants with respect to the Borrower’s maintenance of its
unencumbered assets under the documentation governing its other Indebtedness for
borrowed money.

 

Section 4.27.          Ownership of Property; Liens. The Borrower, each other
Loan Party and each Collateral LLC owns the Collateral purported to be owned by
it, as applicable, and none of the Collateral is subject to any Lien except as
permitted by Section 5.16.

 

Section 4.28.          Loan Parties.  (a) Schedule 4.28 sets forth the name and
jurisdiction of incorporation of each Collateral SPV and Collateral LLC and, as
to each such Collateral SPV and Collateral LLC, the percentage of each class of
equity interests owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than, in respect of the Borrower only, stock options granted
to employees or directors and directors’ qualifying shares) of any nature
relating to any equity interests of the Borrower or any Collateral SPV or
Collateral LLC, except as created by the Loan Documents.

 

Section 4.29.          Security Documents. The Security Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Agents
and the Banks, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.  In the case of the Pledged
Stock described in the Security Agreement, when stock certificates representing
such Pledged Stock, if any, are delivered to the Administrative Agent, and in
the case of the other Collateral described in the Security Agreement, when
financing statements and other filings specified on Schedule 4.29 in appropriate
form are filed in the offices specified on Schedule 4.29, the Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Lien (other than any Permitted Liens described in clauses
(a), (b) and (e) of the definition thereof set forth herein).

 

Section 4.30.          Mortgages.  Each Mortgage, when executed and delivered as
required by and in accordance with Section 2.19, will be recorded in the real
property records of the applicable county and state in which the Mortgaged
Property encumbered thereunder is located.  No Loan Party has created any Lien
securing Indebtedness for money borrowed against a Mortgaged Property that is
Collateral that would be prior to or superior in right to any Mortgage on such
Mortgaged Property.

 

ARTICLE V

 

AFFIRMATIVE AND NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any of the Obligations remain
unpaid:

 

40

--------------------------------------------------------------------------------


 

Section 5.1.              Information. The Borrower shall deliver to the
Administrative Agent and each of the Banks (or post to Intralinks), provided
such information is not otherwise publicly available:

 

(a)           as soon as available and in any event within five (5) Business
Days after the same is required to be filed with the Securities and Exchange
Commission (but in no event later than 95 days after the end of each Fiscal Year
of the Borrower) a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of operations and consolidated statements of cash flow
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year (if available), all reported in a manner acceptable
to the Securities and Exchange Commission on the Borrower’s Form 10-K and
reported on by PricewaterhouseCoopers LLP or other independent public
accountants of nationally recognized standing;

 

(b)           (i) as soon as available and in any event within five (5) Business
Days after the same is required to be filed with the Securities and Exchange
Commission (but in no event later than 50 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year of the Borrower), a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related consolidated statements of operations and
consolidated statements of cash flow for such quarter and for the portion of the
Borrower’s Fiscal Year ended at the end of such Fiscal Quarter, all reported in
the form provided to the Securities and Exchange Commission on the Borrower’s
Form 10-Q, together with (ii) such other information reasonably requested by the
Administrative Agent or any Bank;

 

(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, (I) a certificate of a
financial officer of the Borrower (i) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Sections 5.10 and 5.17 on the date of such financial
statements and (ii) certifying (x) that such financial statements fairly present
the financial condition and the results of operations of the Borrower and its
Consolidated Subsidiaries on the dates and for the periods indicated, on the
basis of GAAP, subject, in the case of interim financial statements, to normally
recurring year-end adjustments, and (y) that such officer has reviewed the terms
of the Loan Documents and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the business and condition of the
Borrower and its Consolidated Subsidiaries during the period beginning on the
date through which the last such review was made pursuant to this
Section 5.1(c) (or, in the case of the first certification pursuant to this
Section 5.1(c), the Closing Date) and ending on a date not more than ten
(10) Business Days prior to, but excluding, the date of such delivery and that
(1) on the basis of such financial statements and such review of the Loan
Documents, no Event of Default existed under Section 6.1(b) with respect to
Sections 5.10 or 5.17 at or as of the date of such financial statements, and
(2) on the basis of such review of the Loan Documents and the business and
condition of the Borrower and its Consolidated Subsidiaries, to the best
knowledge of such officer, as of the last day of the period covered by such
certificate no Default or Event of Default under any other provision of
Section 6.1 occurred and is continuing or, if any such Default or Event of
Default has occurred and is continuing, specifying the nature and extent thereof
and, the action the Borrower proposes to take in

 

41

--------------------------------------------------------------------------------


 

respect thereof (and such certificate shall set forth the calculations required
to establish the matters described in clause (1) above) and (II) updated
Projections for the next successive four-quarter period;

 

(d)           (i) within five (5) Business Days after any officer of any Loan
Party obtains knowledge of any Default or Event of Default, if such Default or
Event of Default is then continuing, a certificate of the chief financial
officer, or other executive officer of the Borrower, setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto; and (ii) promptly and in any event within five (5) Business
Days after any Loan Party obtains knowledge thereof, notice of (x) any
litigation or governmental proceeding pending or threatened against the Borrower
or any Consolidated Subsidiary or its directly or indirectly owned Real Property
Assets as to which there is a reasonable possibility of an adverse determination
and which, if adversely determined, is likely to individually or in the
aggregate, result in a Material Adverse Effect, and (y) any other event, act or
condition which is likely to result in a Material Adverse Effect;

 

(e)           promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all proxy statements or any other materials so
mailed;

 

(f)            promptly and in any event within thirty (30) days, if and when
any member of the ERISA Group (i) gives or is required to give notice to the
PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which might constitute grounds for a termination of such
Plan under Title IV of ERISA, or knows that the plan administrator of any Plan
has given or is required to give notice of any such reportable event, a copy of
the notice of such reportable event given or required to be given to the PBGC;
(ii) receives notice of complete or partial withdrawal liability under Title IV
of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Code, a
copy of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security, and, in the case of any occurrence covered
by any of clauses (i) through (vii) above, which occurrence would reasonably be
expected to result in a Material Adverse Effect, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
details as to such occurrence and action, if any, which the Borrower or
applicable member of the ERISA Group is required or proposes to take;

 

(g)           promptly and in any event within ten (10) days after any Loan
Party obtains actual knowledge of any of the following events, a certificate of
the Borrower, executed by an officer of the Borrower, specifying the nature of
such condition, and the Borrower’s or, if the Borrower has actual knowledge
thereof, the Environmental Affiliate’s proposed initial response thereto:
(i) the receipt by the Borrower, or any of the Environmental

 

42

--------------------------------------------------------------------------------


 

Affiliates of any communication (written or oral), whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the
Borrower, or any of the Environmental Affiliates, is not in compliance with
applicable Environmental Laws, and such noncompliance would reasonably be
expected to have a Material Adverse Effect, (ii) the existence of any
Environmental Claim pending against the Borrower or any Environmental Affiliate
and such Environmental Claim would reasonably be expected to have a Material
Adverse Effect or (iii) any release, emission, discharge or disposal of any
Material of Environmental Concern that would reasonably be expected to form the
basis of any Environmental Claim against the Borrower or any Environmental
Affiliate or would reasonably be expected to interfere with the Borrower’s
Business or the fair saleable value or use of any of its Properties, which in
any such event would reasonably be expected to have a Material Adverse Effect;

 

(h)           promptly and in any event within five (5) Business Days after
receipt of any notices or correspondence from any company or agent for any
company providing insurance coverage to the Borrower or any other Loan Party
relating to any loss which is likely to result in a Material Adverse Effect,
copies of such notices and correspondence;

 

(i)            (A) as soon as available and in any event within fifteen (15)
Business Days after the end of each month, commencing April 2011, a Monthly
Collateral Report, including a certificate of a financial officer of the
Borrower setting forth in reasonable detail the calculations required to
establish whether the Borrower was in compliance with the requirements of
Section 5.17 at the end of such month, based upon the best available information
at such time as certified by a financial officer of the Borrower and (B) as soon
as available and in any event within 45 days after the end of the second and
fourth Fiscal Quarter of each year, a Semi-Annual Collateral Report certified by
a financial officer of the Borrower as to the matters set forth therein;

 

(j)            from time to time such additional information regarding any of
the Collateral or the financial condition or operations or investments of the
Borrower and its Subsidiaries, in each case, as the Administrative Agent, at the
request of any Bank, may reasonably request in writing, so long as disclosure of
such information could not result in a violation of, or expose the Borrower or
its Subsidiaries to any material liability under, any applicable law, statute,
ordinance or regulation or any agreements with unaffiliated third parties that
are binding on the Borrower or any of its Subsidiaries or on any Property of any
of them; and

 

(k)           promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge that it has failed to qualify as a REIT under the
applicable provisions of the Code.

 

Section 5.2.            Payment of Obligations. The Borrower and its
Consolidated Subsidiaries will pay and discharge, at or before maturity, all
their respective material obligations and liabilities including, without
limitation, any such material obligations (a) pursuant to any agreement by which
it or any of its properties is bound and (b) in respect of federal, state and
other taxes, in each case where the failure to so pay or discharge such

 

43

--------------------------------------------------------------------------------


 

obligations or liabilities is likely to result in a Material Adverse Effect, and
will maintain in accordance with GAAP, appropriate reserves for the accrual of
any of the same.

 

Section 5.3.            Maintenance of Property; Insurance; Leases.

 

(a)           The Borrower shall keep, and shall cause each Consolidated
Subsidiary to keep, all property useful and necessary in its business, including
without limitation each of its Real Property Assets (for so long as the same
constitutes a Real Property Asset), in good repair, working order and condition,
ordinary wear and tear excepted, in each case where the failure to so maintain
and repair will have a Material Adverse Effect.

 

(b)           The Borrower shall maintain, or cause to be maintained, insurance
described in Section 4.24 hereof with insurers meeting the qualifications
described therein, which insurance shall in any event not provide for less
coverage than insurance customarily carried by owners of properties similar to,
and in the same locations as, the Loan Parties’ Real Property Assets.  The
Borrower shall deliver to the Administrative Agent (i) upon the reasonable
request of the Administrative Agent from time to time certificates of insurers
evidencing the insurance carried, (ii) within five (5) days of receipt of notice
from any insurer a copy of any notice of cancellation or material change in
coverage required by Section 4.24 from that existing on the date of this
Agreement and (iii) forthwith, notice of any cancellation or nonrenewal (without
replacement) of coverage by the Borrower or any Loan Party.

 

Section 5.4.            Maintenance of Existence. The Borrower shall and shall
cause each of its Consolidated Subsidiaries to preserve, renew and keep in full
force and effect, its corporate existence and its rights, privileges and
franchises necessary for the normal conduct of its business unless the failure
to maintain such existence (other than the existence of the Borrower), rights,
privileges and franchises does not have a Material Adverse Effect.

 

Section 5.5.            Compliance with Laws. The Borrower shall, and shall
cause its Consolidated Subsidiaries to, comply in all material respects with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws, and
all zoning and building codes with respect to its Real Property Assets and ERISA
and the rules and regulations thereunder and all federal securities laws) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where the failure to do so will not have a Material
Adverse Effect or expose the Administrative Agent or Banks to any material
liability therefor.

 

Section 5.6.            Inspection of Property, Books and Records. The Borrower
shall, and shall cause each of its Consolidated Subsidiaries to, keep proper
books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and activities
in conformity with GAAP, modified as required by this Agreement and applicable
law; and shall permit representatives of any Bank, at such Bank’s expense, or
upon the occurrence and during the continuance of any Event of Default, at the
Borrower’s expense (but subject to the reimbursement limitations in
Section 9.3), so long as disclosure of such information could not result in a
violation of, or expose the Borrower or any of its Subsidiaries to any material
liability under, any applicable law, ordinance or regulation or any agreements
with unaffiliated third parties that are binding on the Borrower or any of its

 

44

--------------------------------------------------------------------------------


 

Subsidiaries, to examine and make abstracts from any of its books and records
and to discuss its affairs, finances and accounts with its officers and
independent public accountants, all at such reasonable times during normal
business hours, upon reasonable prior notice and as often as may reasonably be
desired.  Upon the occurrence and during the continuance of any Event of
Default, representatives of any Bank permitted to review such books or engage in
such discussions shall include consultants, accountants, auditors and any other
representatives that any Bank deems necessary in connection with any workout or
proposed workout of the Loans.

 

Section 5.7.            Existence. The Borrower shall do or cause to be done,
all things necessary to preserve and keep in full force and effect its and its
Consolidated Subsidiaries’ existence and its patents, trademarks, servicemarks,
tradenames, copyrights, franchises, licenses, permits, certificates,
authorizations, qualifications, accreditation, easements, rights of way and
other rights, consents and approvals the nonexistence of which is likely to have
a Material Adverse Effect.

 

Section 5.8.            Deposit Accounts.  (a)  The Borrower shall (x) within 5
Business Days after the Closing Date, notify all obligors under the Loan Assets
of the applicable current payment instructions and (y) in any event, within 90
days after the Closing Date, cause all payments in respect of any Loan Assets
(net of any portion thereof attributable to any portion of such Loan Assets
beneficially owned by third parties, which amounts may be transferred to such
third parties, but including any proceeds from any Recovery Event to the extent
intended to be used for repair or replacement of the asset subject to such
Recovery Event) included in the Collateral to be directed to deposit accounts
maintained by the Collateral SPVs with the Administrative Agent (each such
account a “Collateral SPV Deposit Account”), and all payments on account of
assets owned by the Collateral LLCs (net of any portion thereof attributable to
any portion of such assets beneficially owned by third parties but including any
proceeds from any Recovery Event to the extent intended to be used for repair or
replacement of the asset subject to such Recovery Event) to be directed to
deposit accounts maintained by the Collateral LLCs with the Administrative Agent
(each such account a “Collateral LLC Deposit Account”).

 

(b)           The Borrower shall cause each Collateral LLC to transfer all such
amounts held in any Collateral LLC Deposit Account (net of any amounts
attributable to any portion of such Loan Asset or other item of Collateral
beneficially owned by third parties, which amounts may be transferred to such
third parties), within 5 Business Days of receipt thereof, to a Collateral SPV
Deposit Account and any such transfer shall be deemed to be a cash dividend or
distribution on account of the capital stock of such Collateral LLC for purposes
of determining the Collateral (including for the avoidance of doubt, the
application of proceeds pursuant to Section 5.3 of the Security Agreement). 
Other than the transfer of all such amounts held in any Collateral LLC Deposit
Account pursuant to the preceding sentence, the Loan Parties shall have no right
to withdraw or otherwise direct disposition of funds in any Collateral LLC
Deposit Account.

 

(c)           Any amounts held in Collateral SPV Deposit Accounts shall be
released to, or as directed by, the Collateral SPVs on a daily basis except in
the following cases: (i) if (A) any Default resulting from the Borrower’s
failure to pay any principal of any Loan hereunder, including any mandatory
prepayment hereunder, or any interest due on any Loan or

 

45

--------------------------------------------------------------------------------


 

any fees or other amount payable hereunder or to be in compliance with the
covenant contained in Section 5.17, shall have occurred and be continuing or
(B) any Event of Default shall have occurred and be continuing on any such date,
the amounts held in the Collateral SPV Deposit Accounts may only be used for
payments and prepayments of the Loans as provided for hereunder and in the
Security Agreement, (ii) Principal Collateral Payments shall be released from
the Collateral SPV Deposit Accounts solely for application toward the prepayment
of the Loans and the payment of the Loan Party Investment in accordance with
Section 2.11 to the extent permitted thereunder and (iii) proceeds from Recovery
Events shall be released from the Collateral SPV Deposit Account solely to
repair or replace the asset subject of such Recovery Event or as otherwise
required in accordance with any documentation relating to a Credit Tenant Lease
Asset.  The Borrower hereby agrees that (A) it will not request, and will not
permit any Collateral SPV or Collateral LLC to request, any withdrawals from the
accounts described in this Section 5.8 not permitted hereunder and under the
terms of the Security Agreement and (B) JPMorgan Chase Bank, N.A. shall not be
required to release any amounts requested in violation of the terms hereof or of
the Security Agreement and shall not be liable to the Borrower or any Affiliate
thereof for such failure to release any such funds.

 

Section 5.9.            Independent Director.  The board of directors, board of
managers, or other equivalent governing body of each Collateral SPV and each
Collateral LLC shall include at least one special, independent director or
member (or equivalent thereof), pursuant to documentation satisfactory to the
Administrative Agent, whose consent shall be required for (i) any bankruptcy or
insolvency filing by the relevant Collateral SPV or Collateral LLC, as the case
may be, (ii) the transfer of any membership or other equity interests therein
(other than the sale of such membership or equity interests in a transaction
permitted under the Loan Documents) and (iii) encumbering any asset owned by
such Collateral SPV or Collateral LLC with a real property mortgage or deed of
trust, as applicable, or a security agreement, pledge agreement or any similar
agreement creating a Lien in respect thereof, except as permitted under the Loan
Documents (including as a result of any consent, amendment, waiver or other
modification obtained in accordance with the terms of the Loan Documents).

 

Section 5.10.          Condominium Sales.  If any Loan Party that owns an Other
Real Estate Owned Asset which is a condominium project provides seller financing
in connection with the sale of individual units, it shall use all commercially
reasonable efforts to do so generally in accordance with market terms then being
offered in the market in which the Other Real Estate Owned Asset is located for
similar condominium products and, with respect to any particular Other Real
Estate Owned Asset, shall be offered on forms generally consistent with
financings offered with respect to such condominium project.  The aggregate
principal amount of all purchase money Loan Assets so received as seller
financings in respect of Other Real Estate Owned Assets that are condominium
projects shall not exceed $40,000,000 in any fiscal year.

 

Section 5.11.          Restricted Payments.  (a)  The Borrower shall not, and
shall not permit its Subsidiaries to, pay any dividends; provided that, (x) in
any Fiscal Year in which the Borrower is qualified as a REIT, the Borrower may
pay dividends in an amount, as determined on an aggregate annual basis as of the
end of any such Fiscal Year, not to exceed 100% of the Borrower’s REIT taxable
income for such Fiscal Year calculated prior to deducting dividends paid or
payable by the Borrower, (y) any Subsidiary of the Borrower may pay dividends to
the Borrower or to any other Subsidiary of the Borrower and to its other

 

46

--------------------------------------------------------------------------------


 

equityholders on a ratable basis, and (z) so long as no Default or Event of
Default is continuing, the Borrower may pay dividends to holders of its
preferred equity in an aggregate amount in any Fiscal Year not to exceed the
stated dividend amount payable pursuant to the terms of such preferred equity.

 

(b)           The Borrower shall not, and shall not permit its Subsidiaries to,
make any prepayments, repurchases or redemptions of unsecured Indebtedness
(including any unsecured Indebtedness convertible into capital stock of the
Borrower) of the Borrower or any Subsidiary, Indebtedness for borrowed money of
the Borrower or any Subsidiary that is subordinated to the Obligations or
preferred or common stock of the Borrower or any Subsidiary except to the extent
funded with or exchanged for (i) income or payments received in respect of, or
proceeds from the sale, refinancing or maturity of, Unencumbered Assets,
(ii) interest, fee or rental income in respect of any assets (including assets
constituting part of the Collateral), (iii) such amounts constituting Loan Party
Investments permitted to be retained by the Loan Parties pursuant to
Section 2.11(a) or (iv) equity or Indebtedness issued by the Borrower or the
proceeds thereof.

 

Section 5.12.          Restriction on Fundamental Changes. (a)  The Borrower
shall not, and shall not permit any Collateral SPV or Collateral LLC to, enter
into any merger or consolidation without obtaining the prior written consent
thereto of the Required Banks, unless (i) in the case of any such merger or
consolidation involving (u) the Borrower, the Borrower is the surviving entity,
(v) iStar Tara Holdings LLC, iStar Tara Holdings LLC is the surviving entity
(provided that SFI Belmont LLC and any other Collateral SPV owned by iStar Tara
Holdings LLC, shall not be permitted to merge or consolidate with or into iStar
Tara Holdings LLC), (w) a Collateral SPV (other than iStar Tara Holdings LLC), a
Collateral SPV is the surviving entity, (x) a Collateral LLC, a Collateral LLC
is the surviving entity, (y) a Grantor, a Grantor is the surviving entity and
(z) a Guarantor, a Guarantor is the surviving entity, and (ii) in each case, the
same will not result in the occurrence of a Material Default or an Event of
Default.  The Borrower shall not, and shall not permit any Collateral SPV or
Collateral LLC to, liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution), discontinue its business or convey, lease, sell, transfer or
otherwise dispose of, in one transaction or series of transactions, all or
substantially all of its business or property, whether now or hereafter
acquired, other than to any Collateral SPV (or, in the case of any Collateral
LLC, to any other Collateral LLC or in connection with any sale of all or
substantially all of its assets or any payment or prepayment in full or other
monetization in full of its assets).

 

(b)           The Borrower shall not, and shall not permit any other Loan Party
or any Pledged Collateral LLC to, amend its articles of incorporation, bylaws,
or other organizational documents in any manner that would be materially adverse
to the Banks without the Required Banks’ consent.

 

Section 5.13.          Changes in Business. The Borrower’s primary business
shall not be substantially different from that conducted by the Borrower on the
Closing Date and shall include ownership and management of Credit Tenant Lease
Assets, Loan Assets and Real Property Assets. The Borrower shall carry on its
business operations through the Borrower and its Consolidated Subsidiaries and
its Investment Affiliates.

 

47

--------------------------------------------------------------------------------


 

Section 5.14.          Borrower Status.  The Borrower shall at all times remain
a publicly traded company listed for trading on the New York Stock Exchange (or
another nationally recognized stock exchange (for the avoidance of doubt, the
NASDAQ stock quotation system or any successor thereto shall be considered a
nationally recognized exchange)).

 

Section 5.15.          Other Indebtedness.  (a)  The Borrower shall not permit
any Guarantor or Pledged Collateral LLC to incur any Indebtedness other than
(x) Indebtedness evidenced by the Loan Documents and (y) Indebtedness owed to
another Loan Party so long as such Indebtedness is subordinated to the
Obligations (or a guarantee thereof, as the case may be) pursuant to an
Affiliate Subordination Agreement.

 

(b)           The Borrower shall not consent to or vote in favor of (and shall
not permit any Subsidiary to consent to or vote in favor of) the incurrence of
any Indebtedness by any Collateral LLC or any Venture LLC (other than
Indebtedness permitted under Section 5.15(a)), in each case, owned directly or
indirectly by any Guarantor.

 

Section 5.16.          Liens.  (a)  The Borrower shall not, nor shall it permit
any Subsidiary to, create, incur, assume or suffer to exist any Lien upon any
item of Collateral, except for Permitted Liens.

 

(b)           The Borrower shall not consent to or vote in favor of (and shall
not permit any Subsidiary to consent to or vote in favor of) the incurrence of
any Liens (other than Permitted Liens) on any assets of any Collateral LLC or
Venture LLC, in each case, owned directly or indirectly by any Guarantor.

 

Section 5.17.          Coverage Ratio.  The Borrower shall not permit the
Coverage Ratio as of the last Business Day of any calendar month, beginning with
April, 2011, to be less than 1.25 to 1.00.  In connection with the calculation
of such Coverage Ratio, the Designated Valuation Amount of each item of
Collateral for purposes of determining the Coverage Ratio shall be adjusted
quarterly, beginning with the quarter ending June 30, 2011, to equal the lesser
of (x) the Designated Valuation Amount of such asset as determined pursuant to
the provisions set forth in the definition of such term, and (y) the book value
of such asset as determined at the end of each fiscal quarter by the Borrower in
accordance with GAAP, consistently applied (provided that depreciation shall be
added back to such book value with respect to Credit Tenant Lease Assets and
Other Real Estate Owned Assets but such book value with respect to all assets
shall be net of any asset specific reserves and impairments, all of the
foregoing to be determined at the end of each fiscal quarter in accordance with
GAAP) and set forth in the Monthly Collateral Report for the month in which the
applicable fiscal quarter ends.

 

Section 5.18.          Forward Equity Contracts.  The Borrower shall not enter
into any forward equity contracts.

 

Section 5.19.          Restrictive Agreements.  The Borrower shall not, and
shall not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Person or any of its
subsidiaries to create, incur or permit to exist any Lien upon the Collateral,
or (b) the ability of any other Loan Party (other than the Borrower) to pay

 

48

--------------------------------------------------------------------------------


 

dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Loan Party or
to guarantee Indebtedness of the Borrower or any other Loan Party; provided that
the foregoing shall not apply to restrictions and conditions imposed by law or
by any Loan Document.

 

Section 5.20.          Limitation on Activities of the Collateral SPVs.  The
Borrower shall not permit any Collateral SPV or any Collateral LLC to
(a) (i) conduct, transact or otherwise engage in, or commit to conduct, transact
or otherwise engage in, any business or operations other than ownership of
Collateral and anything incidental thereto or (ii) take any action, or conduct
its affairs in a manner, that could reasonably be expected to result in the
separate existence of such Collateral SPV or Collateral LLC being ignored, or
the assets and liabilities of such Collateral SPV or Collateral LLC being
substantively consolidated with those of the Borrower or any Subsidiary thereof
in a bankruptcy, reorganization or other insolvency proceeding or (b) incur,
create, assume or suffer to exist any Indebtedness or other liabilities or
financial obligations, except (i) Indebtedness incurred pursuant to
Section 5.15(a), (ii) nonconsensual obligations imposed by operation of law,
(iii) obligations with respect to its equity interests, (iv) obligations (other
than Indebtedness) in the ordinary course of business in the operation of its
assets and (v) the statutory liability of any general partner for the
liabilities of the limited partnership in which it is a general partner.  The
Borrower shall not permit the organizational documents of any Collateral SPV or
any Collateral LLC to be amended, supplemented or otherwise modified without the
prior written consent of the Administrative Agent, not to be unreasonably
withheld.

 

Section 5.21.          Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b) in the
case of a Loan Party (other than the Borrower and iStar Tara Holdings LLC), in
transactions between or among such Loan Parties not involving any other
Affiliate (but if such transactions involving the transfer of assets, such
transfers shall be subject to the Liens granted pursuant to the Collateral
Documents), (c) in the case of the Borrower or any Subsidiary which is not a
Loan Party, in transactions between or among the Borrower and such Subsidiaries
not involving any other Affiliate and (d) any payment of dividends, other
restricted payments or other transactions permitted by Section 5.11.

 

ARTICLE VI



DEFAULTS

 

Section 6.1.            Events of Default. An “Event of Default” shall have
occurred if one or more of the following events shall have occurred and be
continuing:

 

(a)           the Borrower shall fail to (i) pay when due any principal of any
Loan, or (ii) the Borrower shall fail to pay when due interest on any Loan or
any fees or any other

 

49

--------------------------------------------------------------------------------


 

amount payable to the Administrative Agent or the Banks hereunder and the same
shall continue for a period of five (5) days after the same becomes due; or

 

(b)           the Borrower shall fail to observe or perform any covenant
contained in Section 2.11, 2.19, 5.1(d)(i), 5.4, 5.8, 5.10, 5.11, 5.12, 5.13,
5.14, 5.15, 5.16, 5.17, 5.18, 5.19, 5.20 or 5.21 and, (i) solely in the case of
any failure to comply with Section 5.17, such failure shall continue unremedied
for a period of 10 Business Days after written notice thereof has been given to
the Borrower by the Administrative Agent (it being understood that any such
failure may be remedied by a prepayment of the Loans prior to or during such
period so long as after giving effect to any such prepayment the company is in
pro forma compliance with Section 5.17) and (ii) solely in the case of any
failure to comply with Sections 5.1(d)(i) or 5.8(a), such failure shall continue
unremedied for a period of 10 days; or

 

(c)           the Borrower or any Guarantor shall fail to observe or perform any
covenant or agreement contained in this Agreement or any other Loan Document
(other than those covered by clause (a), (b), (e), (f), (g), (h), (i), (l),
(n) or (o) of this Section 6.1) for 30 days after written notice thereof has
been given to the Borrower by the Administrative Agent; or if such default is of
such a nature that it cannot with reasonable effort be completely remedied
within said period of thirty (30) days such additional period of time as may be
reasonably necessary to cure same, provided the Borrower commences such cure
within said thirty (30) day period and diligently prosecutes same, until
completion, but in no event shall such extended period exceed ninety (90) days;
or

 

(d)           any representation, warranty, certification or statement that is
made by the Borrower or any Guarantor in this Agreement, in any other Loan
Document or that is contained in any certificate, financial statement or other
document delivered pursuant to this Agreement or any other Loan Document, shall
prove to have been incorrect in any material respect when made (or deemed made);
or

 

(e)           the Borrower or any Subsidiary shall default in the payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) of any amount owing in respect of any Recourse Debt (other than the
Obligations) for which the aggregate outstanding principal amounts exceed
$75,000,000 and such default shall continue beyond the giving of any required
notice and the expiration of any applicable grace period and such default has
not been waived, in writing, by the holder of any such Recourse Debt; or the
Borrower or any Subsidiary shall default in the performance or observance of any
obligation or condition with respect to any such Recourse Debt or any other
event shall occur or condition exist beyond the giving of any required notice
and the expiration of any applicable grace period, if the effect of such
default, event or condition is to accelerate the maturity of any such
indebtedness or to permit (without any further requirement of notice or lapse of
time) the holder or holders thereof, or any trustee or agent for such holders,
to accelerate the maturity of any such indebtedness; or

 

(f)            the Borrower or any Subsidiary of the Borrower or any Investment
Affiliate of the Borrower to which, either individually or in the aggregate,
$100,000,000 or more of the Borrower’s Consolidated Tangible Net Worth is
attributable, shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with

 

50

--------------------------------------------------------------------------------


 

respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any action to authorize any of the foregoing; or

 

(g)           an involuntary case or other proceeding shall be commenced against
the Borrower or any Subsidiary of the Borrower or any Investment Affiliate of
the Borrower to which, either individually or in the aggregate, $100,000,000 or
more of the Borrower’s Consolidated Tangible Net Worth is attributable, seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against the Borrower,
any such Subsidiary of the Borrower or any such Investment Affiliate under the
federal bankruptcy laws as now or hereafter in effect; or

 

(h)           one or more final, non-appealable judgments or decrees in an
aggregate amount of $75,000,000 or more shall be entered by a court or courts of
competent jurisdiction against the Borrower or any Subsidiary of the Borrower
(other than any judgment as to which, and only to the extent, a reputable
insurance company has acknowledged coverage of such claim in writing), and
(i) any such judgments or decrees shall not be stayed, discharged, paid, bonded
or vacated within ninety (90) days or (ii) enforcement proceedings shall be
commenced by any creditor on any such judgments or decrees; or

 

(i)            there shall be a replacement of a majority of the Board of
Directors of the Borrower over a two-year period from the directors who
constituted the Board of Directors of the Borrower at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the Board of Directors of the Borrower then still in office who
were either members of such Board of Directors at the beginning of such period
or whose election as a member of such Board of Directors was previously so
approved; or

 

(j)            any Person or “group” (as such term is defined in applicable
federal securities laws and regulations) shall become the owner, directly or
indirectly, beneficially or of record, of shares representing more than forty 
percent (40%) of the aggregate ordinary voting power represented by the issued
and outstanding common shares of the Borrower; or

 

(k)           if any Termination Event with respect to a Plan or Multiemployer
Plan shall occur as a result of which Termination Event or Events any member of
the ERISA Group has incurred or may incur any liability to the PBGC or any other
Person and the sum (determined as of the date of occurrence of such Termination
Event) of the insufficiency of such Plan or Multiemployer Plan and the
insufficiency of any and all other Plans and Multiemployer Plans with respect to
which such a Termination Event shall occur and be continuing (or, in the case of
a Multiple Employer Plan with respect to which a Termination Event described in
clause (ii) of the definition of Termination Event shall occur and be

 

51

--------------------------------------------------------------------------------


 

continuing and in the case of a liability with respect to a Termination Event
which is or could be a liability of the Borrower rather than a liability of the
Plan, the liability of the Borrower) is equal to or greater than $10,000,000 and
which the Required Banks reasonably determine will have a Material Adverse
Effect; or

 

(l)            if, any member of the ERISA Group shall commit a failure
described in Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the
amount of the lien determined under Section 302(f)(3) of ERISA or
Section 412(n)(3) of the Code that could reasonably be expected to be imposed on
any member of the ERISA Group or their assets in respect of such failure shall
be equal to or greater than $10,000,000 and which the Required Banks reasonably
determine will have a Material Adverse Effect; or

 

(m)          any assets of the Borrower shall constitute “assets” (within the
meaning of ERISA or Section 4975 of the Code, including but not limited to 29
C.F.R. § 2510.3-101 or any successor regulation thereto) of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Code; or

 

(n)           at any time, for any reason the Borrower or any Guarantor
repudiates in writing its payment obligations under any Loan Document; or

 

(o)           the guarantee of any Guarantor contained in the Guarantee
Agreement shall cease, for any reason, to be in full force and effect or any
Guarantor shall so assert, other than in connection with a merger of a Guarantor
with and into the Borrower, as permitted by Section 5.12, or any release of a
Guarantor pursuant to Section 9.17; or

 

(p)           any Collateral Document shall not, for any reason, be in full
force and effect (or any Loan Party party to such Collateral Document shall so
assert), or any security interest purported to be created by any of the
Collateral Documents shall not be a valid, enforceable and perfected security
interest having the priority required by the Collateral Documents (or any Loan
Party party to such Collateral Document shall so assert) (other than
(i) pursuant to the terms of this Agreement or any other Loan Document
(including any release pursuant to the terms hereof or thereof) or (ii) as a
result of acts or omissions by the Administrative Agent); or

 

(q)           at any time (i) Borrower shall fail to directly own and control
100% of the outstanding equity interests in iStar Tara Holdings LLC, (ii) iStar
Tara Holdings LLC shall fail to directly own and control 100% of the outstanding
equity interests in SFI Belmont LLC, or (iii) SFI Belmont LLC shall fail to
directly or indirectly own and control 100% of the outstanding equity interests
in any Collateral SPV (other than iStar Tara Holdings LLC) or any Collateral
LLC.

 

Section 6.2.            Rights and Remedies. (a) Upon the occurrence of any
Event of Default described in Section 6.1(f) or Section 6.1(g), the Commitments
shall immediately terminate and the unpaid principal amount of, and any and all
accrued interest on, the Loans and any and all accrued fees and other
Obligations hereunder shall automatically become immediately due and payable,
with all additional interest from time to time accrued thereon and without
presentation, demand, or protest or other requirements of any kind

 

52

--------------------------------------------------------------------------------


 

(including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Borrower for
itself; and upon the occurrence and during the continuance of any other Event of
Default, the Administrative Agent, following consultation with the Banks, may
(and upon the demand of the Required Banks shall), by written notice to the
Borrower, in addition to the exercise of all of the rights and remedies
permitted the Administrative Agent, and the Banks at law or equity or under any
of the other Loan Documents, declare that the Commitments are terminated and
declare the unpaid principal amount of and any and all accrued and unpaid
interest on the Loans and any and all accrued fees and other Obligations
hereunder to be, and the same shall thereupon be, immediately due and payable
with all additional interest from time to time accrued thereon and (except as
otherwise provided in the Loan Documents) without presentation, demand, or
protest or other requirements of any kind (including, without limitation,
valuation and appraisement, diligence, presentment, notice of intent to demand
or accelerate and notice of acceleration), all of which are hereby expressly
waived by the Borrower for itself.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or any other Loan
Document or at law or in equity with respect to this Agreement or any other Loan
Documents shall be commenced and maintained solely by the Administrative Agent,
in each case on behalf of the Administrative Agent, any other Agent and/or the
Banks. The Administrative Agent shall act at the direction of the Required Banks
in connection with the exercise of any and all remedies at law, in equity or
under any of the Loan Documents or, if the Required Banks are unable to reach
agreement after being afforded reasonable notice and opportunity to consent,
then, from and after an Event of Default, the Administrative Agent may pursue
such rights and remedies as it may determine.

 

Section 6.3.            Notice of Default. The Administrative Agent shall give
notice to the Borrower under Section 6.1(b), Section 6.1(c) and
Section 6.1(d) promptly upon being requested to do so by the Required Banks and
shall thereupon notify all the Banks thereof. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default (other than nonpayment of principal of or interest on the Loans)
unless the Administrative Agent has received notice in writing from a Bank or
the Borrower referring to this Agreement or the other Loan Documents, describing
such event or condition.  Should the Administrative Agent receive notice of the
occurrence of a Default or Event of Default expressly stating that such notice
is a notice of a Default or Event of Default, or should the Administrative Agent
send the Borrower a notice of Default or Event of Default, the Administrative
Agent shall promptly give notice thereof to each Bank.

 

Section 6.4.            Distribution of Proceeds after Default.  Notwithstanding
anything contained herein to the contrary, from and after an Event of Default,
to the extent proceeds are received by the Administrative Agent, such proceeds
shall be distributed to the Banks pro rata in accordance with the unpaid
principal amount of the Loans (giving effect to any participations granted
therein pursuant to Section 9.6).

 

53

--------------------------------------------------------------------------------


 

ARTICLE VII


THE AGENTS; CERTAIN MATTERS RELATING TO THE BANKS

 

Section 7.1.            Appointment and Authorization. Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf, including execution of the other Loan Documents, and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent by the terms hereof or thereof, together with all
such powers as are reasonably incidental thereto. Except as set forth in
Section 7.8 hereof, the provisions of this Article VII are solely for the
benefit of the Administrative Agent, the other Agents and the Banks, and the
Borrower shall not have any rights to rely on or enforce any of the provisions
hereof.  In performing its functions and duties under this Agreement and the
other Loan Documents, the Administrative Agent shall act solely as an agent of
the Banks and shall not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for the Borrower or
any other Loan Party.  Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Agents shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Bank, and no implied covenants, functions, responsibilities, duties, obligations
or liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents.

 

Section 7.2.            Agency and Affiliates. JPMorgan Chase Bank, N.A., The
Royal Bank of Scotland plc, Barclays Capital and Bank of America, N.A., each has
the same rights and powers under this Agreement as any other Bank and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent, the Documentation Agent or a Syndication Agent, as
applicable, and JPMorgan Chase Bank, N.A., The Royal Bank of Scotland plc,
Barclays Capital and Bank of America, N.A., and each of their affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or affiliate of the foregoing as if
they were not the Administrative Agent, the Documentation Agent or a Syndication
Agent, as applicable, hereunder, and the term “Bank” and “Banks” shall include
each of JPMorgan Chase Bank, N.A., The Royal Bank of Scotland plc, Barclays
Capital and Bank of America, N.A., each in its individual capacity.

 

Section 7.3.            Action by Agents.  (a)The obligations of each of the
Agents hereunder are only those expressly set forth herein.  Without limiting
the generality of the foregoing, each of the Agents shall not be required to
take any action with respect to any Default or Event of Default, except as
expressly provided in Article VI.  The duties of each Agent shall be
administrative in nature.  Subject to the provisions of Section 7.1, Section 7.5
and Section 7.6, each Agent shall administer the Loans in the same manner as
each administers its own loans.

 

(b)           The Syndication Agents and Documentation Agent shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Banks as such.

 

(c)           The Administrative Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys in fact
(including without limitation, a custodian to administer the Collateral) and
shall be entitled to advice of

 

54

--------------------------------------------------------------------------------


 

counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys in fact selected by it with reasonable care.  In furtherance of the
foregoing, each Bank hereby authorizes the Administrative Agent to enter into
such documents and instruments as it deems reasonably necessary to implement its
duties under this Agreement and the other Loan Documents.

 

Section 7.4.            Consultation with Experts. As between any Agent on the
one hand and the Banks on the other hand, such Agent may consult with legal
counsel (who may be counsel for the Borrower), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

 

Section 7.5.            Liability of Agents. As between each Agent on the one
hand and the Banks on the other hand, none of the Agents nor any of their
affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection herewith
(i) with the consent or at the request of the Required Banks or (ii) in the
absence of its own gross negligence or willful misconduct. As between each Agent
on the one hand and the Banks on the other hand, none of the Agents nor any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made in connection with this Agreement, any other
Loan Document, or any Borrowing hereunder; (ii) the performance or observance of
any of the covenants or agreements of the Borrower or any other Loan Party;
(iii) the satisfaction of any condition specified in Article III, except receipt
of items required to be delivered to such Agent, or (iv) the validity,
effectiveness or genuineness of this Agreement, the other Loan Documents or any
other instrument or writing furnished in connection herewith. As between each
Agent on the one hand and the Banks on the other hand, none of the Agents shall
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.

 

Section 7.6.            Indemnification. Each Bank shall, ratably in accordance
with its Loans outstanding, indemnify the Agents and their affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including, without
limitation, counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Agent under this Agreement, the other Loan Documents or any action
taken or omitted by such indemnitee hereunder.  In the event that any Agent
shall, subsequent to its receipt of indemnification payment(s) from Banks in
accordance with this section, recoup any amount from the Borrower, or any other
party liable therefor in connection with such indemnification, such Agent shall
reimburse the Banks which previously made the payment(s) pro rata, based upon
the actual amounts which were theretofore paid by each Bank.  Each Agent shall
reimburse such Banks so entitled to reimbursement within two (2) Business Days
of its receipt of such funds from the Borrower or such other party liable
therefor.

 

Section 7.7.            Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon any Agent or any other Bank, and based
on such

 

55

--------------------------------------------------------------------------------


 

documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon any Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.

 

Section 7.8.            Successor Agent. The Administrative Agent may resign at
any time by giving notice thereof to the Banks and the Borrower. Upon any such
resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent, which successor Administrative Agent shall, provided no
Event of Default has occurred and is then continuing, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent shall have been so appointed by
the Required Banks and approved by the Borrower, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Banks, appoint a successor Administrative Agent which shall be the
Administrative Agent, who shall act until the Required Banks shall appoint an
Administrative Agent.  Any appointment of a successor Administrative Agent by
Required Banks or the retiring Administrative Agent, pursuant to the preceding
sentence shall, provided no Event of Default has occurred and is then
continuing, be subject to the Borrower’s approval, which approval shall not be
unreasonably withheld or delayed.  Upon the acceptance of its appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent and the retiring
Administrative Agent, shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder, the
provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent.  For gross
negligence or willful misconduct, as determined by all the Banks (excluding for
such determination the Administrative Agent, in its capacity as a Bank), the
Administrative Agent may be removed at any time by giving at least thirty (30)
Business Days’ prior written notice to the Administrative Agent and the
Borrower.  Such resignation or removal shall take effect upon the acceptance of
appointment by a successor Administrative Agent in accordance with the
provisions of this Section 7.8.

 

Section 7.9.            Consents and Approvals. All communications from the
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or item as
to which such determination, approval, consent or disapproval is requested, or
shall advise each Bank where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Bank and to the extent not previously provided to such
Bank, written materials and a summary of all oral information provided to the
Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (iv) shall include the Administrative Agent’s recommended course
of action or determination in respect thereof ).  Each Bank shall reply
promptly, but in any event within ten (10) Business Days after receipt of the
request therefor from the Administrative Agent (the “Bank Reply Period”). With
respect to decisions requiring the approval of the Required Banks, or all the
Banks or the Administrative Agent, as the case may be, shall submit its
recommendation or determination for approval of or

 

56

--------------------------------------------------------------------------------


 

consent to such recommendation or determination to all Banks and upon receiving
the required approval or consent shall follow the course of action or
determination of the Required Banks or all the Banks, as the case may be.

 

Section 7.10.          Exculpation of Third Party Appraisers. Each Bank
acknowledges and agrees, for the benefit of the Agents, the Borrower and each of
the Third Party Appraisers and each of their respective affiliates and each of
their respective partners, directors, officers, employees, agents, counsel,
auditors, advisors and other representatives (collectively, the
“Representatives”), as follows:

 

(i)          Each Third Party Appraiser prepared its respective Evaluation
Report relying primarily on information provided by the Borrower, and neither
any Third Party Appraiser nor any Agent is responsible or liable for any
inaccuracy or omission in the information provided to the Third Party Appraisers
by the Borrower.  None of the Third Party Appraisers or Agents has made or makes
any express or implied representation or warranty as to the accuracy or
completeness of such information.

 

(ii)       None of the Third Party Appraisers or Agents has any obligation to
engage in any further diligence regarding the information provided to it by the
Borrower or to obtain any additional information for purposes of the Third Party
Appraisers preparing their respective Evaluation Reports.

 

(iii)    None of the Third Party Appraisers or Agents has engaged an auditor to
perform an audit or review of the financial statements of the Borrower, and none
of the Third Party Appraisers or Agents is providing any assurance of the
accuracy of the information in such financial statements.

 

(iv)      There is no assurance that the Evaluation Reports will accurately
predict the actual future performance and/or operations of any asset and/or
property reviewed for purposes of the Evaluation Reports.

 

(v)         No Agent shall be responsible or liable for the preparation or the
contents of the Evaluation Reports or such Bank’s use of the Evaluation Reports,
and such Bank agrees that such Bank will not bring or assert any claim, suit or
action against any Agent or any of its Representatives with respect to, or
arising out of, the Evaluation Reports or such Bank’s use thereof.

 

ARTICLE VIII


CHANGE IN CIRCUMSTANCES

 

Section 8.1.            Basis for Determining Interest Rate Inadequate or
Unfair. If on or prior to the first day of any Interest Period for any
Eurodollar Borrowing the Administrative Agent or the Required Banks determine in
good faith that deposits in Dollars are not being offered in the relevant market
for such Interest Period or that the Eurodollar Rate for such Interest Period
will not adequately reflect the cost to the Banks or the Required Banks, as

 

57

--------------------------------------------------------------------------------


 

the case may be, of making, funding or maintaining such Eurodollar Borrowing for
such Interest Period, the Administrative Agent shall forthwith give notice
thereof to the Borrower and the Banks, whereupon until the Administrative Agent
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, the obligations of the Banks to make, continue, or convert Loans
into, Eurodollar Loans in Dollars shall be suspended.  In such event, unless the
Borrower notifies the Administrative Agent on or before the second (2nd)
Eurodollar Business Day before, but excluding, the date of any Eurodollar
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, such Borrowing shall instead be made as a
Base Rate Borrowing.

 

Section 8.2.            Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Eurodollar Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Eurodollar Lending Office) to make, maintain or fund its Eurodollar
Loans in a particular currency, the Administrative Agent shall forthwith give
notice thereof to the other Banks and the Borrower, whereupon until such Bank
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Bank in the case
of the event described above to make Eurodollar Loans in such currency, shall be
suspended. With respect to Eurodollar Loans, before giving any notice to the
Administrative Agent pursuant to this Section 8.2, such Bank shall designate a
different Eurodollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the reasonable judgment of such Bank, be
otherwise commercially disadvantageous to such Bank.

 

If at any time, it shall be unlawful for any Bank to make, maintain or fund any
of its Eurodollar Loans, the Borrower shall have the right, upon five
(5) Business Days’ notice to the Administrative Agent, to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Loans of such Bank for an amount equal to such Bank’s outstanding Loans,
together with accrued and unpaid interest and fees thereon and all other amounts
due to such Bank are concurrently therewith paid in full to such Bank, and to
become a Bank hereunder, or obtain the agreement of one or more existing Banks
to offer to purchase the Loans of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest due thereon and any and all
fees and other amounts due hereunder.

 

Section 8.3.            Increased Cost and Reduced Return.

 

(a)           If, on or after the date hereof, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) made after the Closing Date of any such authority, central
bank or comparable agency, (i) shall subject any Bank to any tax on its capital
reserves (or any similar

 

58

--------------------------------------------------------------------------------


 

tax) with respect to this Agreement or any Eurodollar Loan made by it (except
for Non-Excluded Taxes and Other Taxes covered by Section 8.4 and changes in the
rate of tax on the overall net income or profits of such Lender); (ii) shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System (but excluding with respect to any Eurodollar Loan any such requirement
reflected in an applicable Eurodollar Reserve Percentage)), special deposit,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit extended by, any Bank (or its Applicable Lending
Office) or (iii) shall impose on any Bank (or its Applicable Lending Office) or
on the interbank market any other condition materially more burdensome in
nature, extent or consequence than those in existence as of the date hereof
affecting such Bank’s Eurodollar Loans or its obligation to make Eurodollar
Loans, and the result of any of the foregoing is to increase the cost to such
Bank (or its Applicable Lending Office) of making or maintaining any Eurodollar
Loan, or to reduce the amount of any sum received or receivable by such Bank (or
its Applicable Lending Office) under this Agreement or under its Note with
respect to such Eurodollar Loans, by an amount reasonable determined by such
Bank to be material, then, within 15 days after demand by such Bank (with a copy
to the Administrative Agent), the Borrower shall pay to such Bank such
additional amount or amounts (based upon a reasonable allocation thereof by such
Bank to the Eurodollar Loans made by such Bank hereunder) as will compensate
such Bank for such increased cost or reduction to the extent such Bank generally
imposes such additional amounts on other borrowers of such Bank in similar
circumstances; provided however, that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III all requests, rules, guidelines or directives thereunder or issued in
connection therewith shall be deemed to be a change in law, regardless of the
date enacted, adopted or issued.

 

(b)           If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on capital of such Bank (or its Parent) as a
consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount reasonably deemed by such Bank to be material,
then from time to time, within 15 days after demand by such Bank (with a copy to
the Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction to the extent such Bank generally imposes such additional amounts on
other borrowers of such Bank in similar circumstances.

 

(c)           Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise

 

59

--------------------------------------------------------------------------------


 

disadvantageous to such Bank. Notwithstanding the foregoing, if such Bank shall
fail to notify the Borrower of any such event within ninety (90) days following
the end of the month during which such event occurred, then the Borrower’s
liability for any amounts described in this Section incurred by such Bank as a
result of such event shall be limited to those attributable to the period
occurring subsequent to the ninetieth (90th) day prior to, but excluding, the
date upon which such Bank actually notified the Borrower of the occurrence of
such event. A certificate of any Bank claiming compensation under this
Section and setting forth a reasonably detailed calculation of the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of demonstrable error.  In determining such amount, such Bank may use any
reasonable averaging and attribution methods.

 

(d)           If at any time, any Bank has demanded compensation pursuant to
this Section 8.3, the Borrower shall have the right, upon five (5) Business
Day’s notice to the Administrative Agent to either (x) in accordance with
Section 9.6 (c), cause an Assignee to offer to purchase the Loans of such Bank
for an amount equal to such Bank’s outstanding Loans plus accrued interest, fees
and other amounts due to such Bank, and to become a Bank hereunder, or to obtain
the agreement of one or more existing Banks to offer to purchase the Loans of
such Bank for such amount, which offer such Bank is hereby required to accept,
or (y) to repay in full all Loans then outstanding of such Bank, together with
interest and all other amounts due thereon.

 

Section 8.4.            Taxes.

 

(a)           Any and all payments made by or on behalf of any Loan Party to or
for the account of any Bank or the Administrative Agent hereunder or under any
other Loan Document shall be made free and clear of and without deduction for or
on account of any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Bank and the Administrative Agent, taxes imposed
on its income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which such Bank or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Bank,
taxes imposed on its income, and franchise or similar taxes imposed on it, by
the jurisdiction of such Bank’s Applicable Lending Office or any political
subdivision thereof or by any other jurisdiction (or any political subdivision
thereof) as a result of a present or former connection between such Bank or the
Administrative Agent and such other jurisdiction or by the United States, except
to the extent that such connection would not have arisen but for entering into
the transactions contemplated hereby (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Non-Excluded Taxes”); provided that, if any
Non-Excluded Taxes are required to be deducted from or in respect of any sum
payable hereunder or under any other Loan Document, as determined in good faith
by the applicable withholding agent, (i) the sum payable by the applicable Loan
Party shall be increased as necessary so that after making all required
deductions (including, without limitation, deductions applicable to additional
sums payable under this Section 8.4) such Bank or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make or cause to be made
such deductions, (iii) the Borrower shall pay or cause to be paid the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (iv)

 

60

--------------------------------------------------------------------------------


 

the Borrower shall furnish to the Administrative Agent, at its address referred
to in Section 9.1, the original or a certified copy of a receipt evidencing
payment thereof.

 

(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made hereunder or under any other
Loan Document or from the execution or delivery of, or otherwise with respect
to, this Agreement or any other Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c)           In the event that Non-Excluded Taxes not imposed on the Closing
Date are imposed, or Non-Excluded Taxes imposed on the Closing Date increase,
the applicable Bank shall notify the Administrative Agent and the Borrower of
such event in writing within a reasonable period following receipt of knowledge
thereof.  Notwithstanding the foregoing, if such Bank shall fail to notify the
Borrower of any such event within one hundred eighty (180) days following the
end of the month during which such event occurred, then the Borrower’s liability
for such additional Non-Excluded Taxes incurred by such Bank as a result of such
event (including payment of a make whole amount under Section 8.4(a)(i)) shall
be limited to those attributable to the period occurring subsequent to the one
hundred eightieth (180th) day prior to, but excluding, the date upon which such
Bank actually notified the Borrower of the occurrence of such event.

 

(d)           The Borrower agrees to indemnify each Bank and the Administrative
Agent for the full amount of Non-Excluded Taxes or Other Taxes (including,
without limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 8.4) paid by such Bank or
the Administrative Agent (as the case may be) and, so long as such Bank or the
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto.  This indemnification shall be made within 15 days from the
date such Bank or the Administrative Agent (as the case may be) makes demand
therefor.

 

(e)           Each Bank or the Administrative Agent that is a United States
person for U.S. federal income tax purposes, on or prior to the date of its
execution and delivery of this Agreement in the case of each Bank and the
Administrative Agent listed on the signature pages hereof and on or prior to the
date on which it becomes a Bank or the Administrative Agent in the case of each
other Bank or the Administrative Agent, shall provide the Borrower (and, in the
case of a Bank, the Administrative Agent) with two duly completed copies of
Internal Revenue Service Form W-9 or any successor form prescribed by the
Internal Revenue Service and shall provide the Borrower (and, in the case of a
Bank, the Administrative Agent) with two further copies of any such form on or
before the date any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form
previously delivered to the Borrower.  Each Bank and the Administrative Agent
that is not a United States person for U.S. federal income tax purposes, on or
prior to the date of its execution and delivery of this Agreement in the case of
each Bank and the Administrative Agent listed on the signature pages hereof and
on or prior to the date on which it becomes a Bank or the Administrative Agent
in the case of each other Bank or the Administrative Agent, shall provide the
Borrower (and, in the case of a Bank, the Administrative Agent) with two duly
completed copies of an Internal Revenue Service Form W-8BEN or W-8ECI, as

 

61

--------------------------------------------------------------------------------


 

applicable to such Bank or the Administrative Agent, or any successor form
prescribed by the Internal Revenue Service, and shall provide the Borrower (and,
in the case of a Bank, the Administrative Agent) with two further copies of any
such form on or before the date that any such form expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent.  A Bank
that provides copies of the Internal Revenue Service Form W-8BEN and that is
legally entitled to claim the portfolio interest exemption pursuant to
Section 881(c) of the Code, shall further provide the Borrower and the
Administrative Agent with, together with such Internal Revenue Service
Form W-8BEN, a written confirmation of its entitlement to such exemption
substantially in the form of Exhibit I.  To the extent that it is legally
entitled to do so, a Bank shall properly claim that such Bank is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of, or eliminates, withholding tax on payments of interest
hereunder.  A Bank that is not a United States person and that grants a
participating interest in a Loan or Commitment to any other person shall
provide, in addition to its own forms specified above, the Borrower with two
duly completed copies of the Internal Revenue Service form applicable to such
other person, each under the cover of an Internal Revenue Service Form W-8IMY
and a withholding statement prepared in the manner prescribed by the Internal
Revenue Service, or such other forms and/or certificates that it is legally
entitled to provide evidencing such participant’s entitlement to any exemption
from, or reduction in the rate of U.S. withholding tax, and shall provide the
Borrower with two further copies of any such forms and statements on or before
the date any such forms or statements expire or become obsolete and after the
occurrence of any event requiring a change in the most recent form or statement
previously delivered to the Borrower and the Administrative Agent.  To the
extent that it is legally entitled to do so, a Bank that is not a United States
person for U.S. federal income tax purposes shall deliver to the Borrower and
the Administrative Agent any other form prescribed by applicable requirements of
U.S. federal income tax law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable requirements of
law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made. If a Bank fails to timely and
properly provide or update such forms or statements (unless such failure is due
to a change in treaty, law or regulation occurring subsequently to the time such
Bank first becomes a party to this Agreement)  or if the form or statement
provided by a Bank at the time such Bank first becomes a party to this Agreement
indicates a United States withholding tax rate in excess of zero, then backup
withholding or withholding tax resulting from the foregoing shall be considered
excluded from “Non-Excluded Taxes” as defined in Section 8.4(a), except to the
extent that, in the case of United States withholding tax, such Bank’s assignor
(if any) was entitled, at the time of assignment, to receive additional amounts
from the applicable Loan Party with respect to such United States withholding
tax.

 

(f)            Upon reasonable demand by, and at the expense of, the Borrower to
the Administrative Agent or any Bank, the Administrative Agent or Bank, as the
case may be, shall deliver to the Borrower, or to such government or taxing
authority as the Borrower may reasonably direct, any form or document that may
be required or reasonably requested in writing in order to allow the Borrower to
make a payment to or for the account of such Bank or the Administrative Agent
hereunder or under any other Loan Document without any deduction or withholding
for or on account of any Non-Excluded Taxes or with such deduction or

 

62

--------------------------------------------------------------------------------


 

withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand), with any such form
or document to be accurate and completed in a manner reasonably satisfactory to
the Borrower making such demand and to be executed and to be delivered with any
reasonably required certification.

 

(g)           For any period with respect to which a Bank has failed to provide
the Borrower and the Administrative Agent with the appropriate form pursuant to
(and to the extent required by) Section 8.4(e) (unless such failure is due to a
change in treaty, law or regulation occurring subsequent to the date on which a
form originally was required to be provided), such Bank shall not be entitled to
indemnification under Section 8.4(d) with respect to Non-Excluded Taxes imposed
by the United States; provided, however, that should a Bank, which is otherwise
exempt from or subject to a reduced rate of withholding tax, become subject to
Non-Excluded Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Bank shall reasonably request to
assist such Bank to recover such taxes so long as the Borrower shall incur no
cost or liability as a result thereof.

 

(h)           If the Borrower is required to pay additional amounts to or for
the account of any Bank pursuant to this Section 8.4, then such Bank will change
the jurisdiction of its Applicable Lending Office so as to eliminate or reduce
any such additional payment which may thereafter accrue if such change, in the
reasonable judgment of such Bank, is not otherwise disadvantageous to such Bank.

 

(i)            If at any time, any Bank has demanded compensation pursuant to
Section 8.3 or Section 8.4 or the obligation of such Bank to make Eurodollar
Loans has been suspended pursuant to Section 8.2, in any such case, the Borrower
shall have the right, upon five (5) Business Day’s notice to the Administrative
Agent to either (x) in accordance with Section 9.6 (c), cause an Assignee to
offer to purchase the Commitments of such Bank for an amount equal to such
Bank’s outstanding Loans plus accrued interest, fees and other amounts due to
such Bank, and to become a Bank hereunder, or to obtain the agreement of one or
more existing Banks to offer to purchase the Commitments of such Bank for such
amount, which offer such Bank is hereby required to accept, or (y) to repay in
full all Loans then outstanding of such Bank, together with interest and all
other amounts due thereon.

 

(j)            Each Bank shall indemnify the Administrative Agent for the full
amount of any taxes, duties, levies, imposts, deductions, charges or
withholdings imposed by any taxation authority or other authority, that are
attributable to such Bank and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith.  A certificate as to the amount of such payment or
liability delivered to any Bank by the Administrative Agent shall be conclusive
absent manifest error.

 

Section 8.5.            Base Rate Loans Substituted for Affected Eurodollar
Loans. If (i) the obligation of any Bank to make Eurodollar Loans has been
suspended pursuant to Section 8.2 or (ii) any Bank has demanded compensation
under Section 8.3 or Section 8.4 with respect to its Eurodollar Loans and the
Borrower shall, by at least five Business Days’ prior notice to such Bank
through the Administrative Agent, have elected that the

 

63

--------------------------------------------------------------------------------


 

provisions of this Section shall apply to such Bank, then, unless and until such
Bank notifies the Borrower that the circumstances giving rise to such suspension
or demand for compensation no longer exist:

 

(a)           the Borrower shall be deemed to have delivered a Notice of
Interest Rate Election with respect to such affected Eurodollar Loans and
thereafter all Loans which would otherwise be continued or converted by such
Bank to the Borrower as Eurodollar Loans shall be made instead as Base Rate
Loans; and

 

(b)           after each of its Eurodollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Eurodollar Loans
shall be applied to repay its Base Rate Loans instead; and

 

(c)           the Borrower will not be required to make any payment which would
otherwise be required by Section 2.14 with respect to such Eurodollar Loans
converted to Base Rate Loans pursuant to clause (a) above.

 

ARTICLE IX


MISCELLANEOUS

 

Section 9.1.            Notices. All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be given to such party:  (x) in the case of the Borrower and the Administrative
Agent, at its address or facsimile number set forth on Exhibit E attached hereto
with duplicate copies thereof, in the case of the Borrower, to the Borrower, at
its address set forth on the signature page hereof, to its General Counsel and
Chief Financial Officer, (y) in the case of any Bank, at its address or
facsimile number set forth in its Administrative Questionnaire or (z) in the
case of any party, such other address or facsimile number and/or email address
as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Borrower.  Each such notice, request or other
communication shall be effective (i) if given by telex or facsimile
transmission, when such facsimile is transmitted to the facsimile number
specified in this Section and the appropriate answerback or facsimile
confirmation is received, and if not received during the recipient’s normal
business hours, shall be deemed received at the opening of its next Business
Day, (ii) if given by certified registered mail, return receipt requested, with
first class postage prepaid, addressed as aforesaid, upon receipt or refusal to
accept delivery, (iii) if given by a nationally recognized overnight carrier, 24
hours after such communication is deposited with such carrier with postage
prepaid for next day delivery, or (iv) if given by any other means, when
delivered at the address specified in this Section; provided that notices to the
Administrative Agent under Article II or Article VIII shall not be effective
until actually received.

 

Section 9.2.            No Waivers. No failure or delay by the Administrative
Agent or any Bank in exercising any right, power or privilege hereunder or under
any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and

 

64

--------------------------------------------------------------------------------


 

remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

Section 9.3.            Expenses; Indemnification.

 

(a)           The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent or the Arranger, (i) all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, reasonable and documented fees and disbursements of special counsel
Simpson Thacher & Bartlett LLP ) or the Arranger, as applicable, in connection
with any waiver or consent hereunder or any amendment hereof or any Default or
alleged Default hereunder, (ii) all reasonable and documented fees and
disbursements of special counsel in connection with the syndication of the
Loans, and (iii) if an Event of Default occurs, all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Arranger and each Bank,
including, without limitation, reasonable and invoiced fees and disbursements of
counsel for the Administrative Agent, the Arranger and each of the Banks, in
connection with the enforcement of the Loan Documents and the instruments
referred to therein and such Event of Default and collection, bankruptcy,
insolvency and other enforcement proceedings resulting therefrom (provided,
however, that the attorneys’ fees and disbursements for which the Borrower is
obligated under this subsection (a)(iii) shall be limited to the reasonable and
invoiced non-duplicative fees and disbursements of (A) counsel for the
Administrative Agent, (B) counsel for the Arranger as a group and (C) counsel
for all of the Banks as a group; and provided, further, that all other costs and
expenses for which the Borrower is obligated under this subsection
(a)(iii) shall be limited to the reasonable and invoiced non-duplicative costs
and expenses of the Administrative Agent). For purposes of this subsection
(a)(iii), (1) counsel for the Administrative Agent shall mean a single outside
law firm representing the Administrative Agent, (2) counsel for the Arranger
shall mean a single outside law firm representing the Arranger as a group (which
law firm may or may not be the same law firm representing the Administrative
Agent) and (3) counsel for all of the Banks as a group shall mean a single
outside law firm representing such Banks as a group (which law firm may or may
not be the same law firm representing the Administrative Agent).

 

(b)           The Borrower agrees to indemnify each Agent and each Bank, their
respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding that may at any
time (including, without limitation, at any time following the payment of the
Obligations) be asserted against any Indemnitee, as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document, (ii) any violation by the Borrower or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower or any of the Environmental Affiliates, including,
without limitation, all on-site and off-site activities of the Borrower or any
Environmental Affiliate involving Materials of Environmental Concern, (iv) the
breach of any environmental representation or warranty set forth herein, but
excluding those liabilities, losses, damages, costs and expenses (a) for which

 

65

--------------------------------------------------------------------------------


 

such Indemnitee has been compensated pursuant to the terms of this Agreement or
that are excluded under Section 8.3, (b) incurred solely by reason of the gross
negligence or willful misconduct of such Indemnitee as determined by a final
judgment of a court of competent jurisdiction, (c) arising from any violation of
Environmental Law relating to a Property, which violation is caused by the act
or omission of such Indemnitee after such Indemnitee takes possession of such
Property or (d) owing by such Indemnitee to any third party based upon
contractual obligations of such Indemnitee owing to such third party which are
not expressly set forth in the Loan Documents. In addition, the indemnification
set forth in this Section 9.3(b) in favor of any director, officer, agent or
employee of any Agent or any Bank shall be solely in their respective capacities
as such director, officer, agent or employee. The Borrower’s obligations under
this Section shall survive the termination of this Agreement and the payment of
the Obligations. Without limitation of the other provisions of this Section 9.3,
the Borrower shall indemnify and hold each of the Agents and the Banks free and
harmless from and against all loss, costs (including reasonable and documented
attorneys’ fees and expenses), expenses, taxes, and damages (including
consequential damages) that the Agents and the Banks may suffer or incur by
reason of the investigation, defense and settlement of claims and in obtaining
any prohibited transaction exemption under ERISA or the Code necessary in the
Administrative Agent’s reasonable judgment by reason of the inaccuracy of the
representations and warranties, or a breach of the provisions, set forth in
Section 4.6(b).  In the case of an investigation, litigation or proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of the Borrower’s equity holders or creditors, an Indemnitee or
any other Person, whether or not an Indemnitee is otherwise a party thereto.

 

Section 9.4.            Sharing of Set-Offs. In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) and any other indebtedness at any
time held or owing by such Bank (including, without limitation, by branches,
agencies and Affiliates of such Bank wherever located) to or for the credit or
the account of the Borrower against and on account of the Obligations of the
Borrower then due and payable to such Bank under this Agreement or under any of
the other Loan Documents, including, without limitation, all interests in
Obligations purchased by such Bank.  Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made by it, which is greater than the proportion received by any
other Bank, the Bank receiving such proportionately greater payment shall
purchase such participations in the Loans made by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Loans made by the Banks shall be
shared by the Banks pro rata; provided that nothing in this Section shall impair
the right of any Bank to exercise any right of set-off or counterclaim it may
have to any deposits not received in connection with the Loans and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
other than its indebtedness under the Loans.  The Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in a Loan, whether or not acquired

 

66

--------------------------------------------------------------------------------


 

pursuant to the foregoing arrangements, may exercise rights of set-off or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of the Borrower in the
amount of such participation. Notwithstanding anything to the contrary contained
herein, any Bank may, by separate agreement with the Borrower, waive its right
to set off contained herein or granted by law and any such written waiver shall
be effective against such Bank under this Section 9.4.

 

Section 9.5.            Amendments and Waivers.  (a)  Any provision of this
Agreement or the Notes or other Loan Documents may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by the Borrower
and the Required Banks (and, if the rights or duties of the Administrative Agent
in its capacity as the Administrative Agent are affected thereby, by the
Administrative Agent); provided that no amendment or waiver with respect to this
Agreement, the Notes or any other Loan Document shall, unless signed by (x) each
Bank directly affected thereby, (i) reduce the principal of or rate of interest
on any Loan or any fees hereunder, (ii) postpone, whether through forbearance or
otherwise, the date fixed for any payment of principal of or interest on any
Loan or any fees hereunder, (iii) reduce the percentage specified in the
definition of “Required Banks” or otherwise change the aggregate unpaid
principal amount of the Loans, or the number of Banks, which shall be required
for the Banks or any of them to take any action under this Section or any other
provision of this Agreement or any Collateral Document, (iv) release all or a
substantial portion of the Guarantors under the Guarantees (except as expressly
permitted by the Guarantees or this Agreement) or release all or a substantial
portion of the Collateral under the Collateral Documents (except as expressly
permitted by the Collateral Documents or this Agreement), (v) modify the
provisions of this Section 9.5, (vi) subject any Bank to any additional
obligation hereunder, or (vii) amend, modify or waive the definition of “Pro
Rata Share” or any other provision that provides for the ratable or pro rata
nature of disbursements by or payments to Banks, and (y) each Tranche A-1 Bank
(or at any time after the payment in full of all of the Tranche A-1 Obligations,
each Tranche A-2 Bank), amend, modify or waive any provision of Sections 2.10
and 2.11.

 

(b)           The Administrative Agent may, but shall have no obligation to,
with the concurrence of any Bank, execute amendments, modifications, waivers or
consents on behalf of such Bank.  Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. 
No notice to or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.  Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.5 shall be binding upon each Bank at
the time outstanding, each future Bank and, if signed by a Loan Party, on such
Loan Party.

 

Section 9.6.            Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that (i) the Borrower may not assign or otherwise
transfer any of its rights under this Agreement or the other Loan Documents
without the prior written consent of all Banks and the Administrative Agent and
(ii) a Bank may not assign or otherwise transfer any of its interest under this
Agreement except as permitted in subsection (b) and (c) of this Section 9.6.

 

67

--------------------------------------------------------------------------------


 

(b)           Prior to the occurrence of an Event of Default, any Bank may at
any time, grant to a then existing Bank or any Affiliate thereof, one or more
banks, finance companies, insurance companies or other financial institutions or
trusts (a “Participant”) participating interests in any or all of its Loans.
After the occurrence and during the continuance of an Event of Default, any Bank
may at any time grant to any Person in any amount (also a “Participant”),
participating interests in any or all of its Loans.  Any participation made
during the continuation of an Event of Default shall not be affected by the
subsequent cure of such Event of Default. In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
the Borrower and the Administrative Agent, such Bank shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement.  Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement or any other Loan Document; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii), or (iii) of
Section 9.5(a)(x) without the consent of the Participant. The Borrower agrees
that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article VIII with respect to its
participating interest. Each Bank that grants participating interests in any or
all of its Loans, acting solely for this purpose as an agent of the Borrower,
shall maintain a register on which it enters the name and address of each
Participant and principal amount of the Loan and interest owing to each
Participant (the “Participant Register”); provided that no Bank shall have any
obligations to disclose all or any portion of the Participant Register to any
Person, except to the extent that such disclosure is necessary  to establish
that such Loan is in registered form under Section 5f. 103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive, and the Borrower, the Administrative Agent and the Banks shall treat
each Person whose name is recorded in the Participant Register pursuant to the
terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

(c)           (i) Subject to the conditions set forth in paragraph
(c)(ii) below, any Bank may assign to one or more assignees (including without
limitation, subject to Section 2.13, the Borrower) (each, an “Assignee”), other
than a natural person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Loans at the time owing to it) with
the prior written consent of:

 

(A)          the Borrower (such consent not to be unreasonably withheld and
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof), provided that no consent of the Borrower shall be required for an
assignment to a Bank, an affiliate of a Bank, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; and

 

68

--------------------------------------------------------------------------------


 

(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan to a Bank, an affiliate of a Bank, an Approved Fund or an assignment
to the Borrower as contemplated by Section 2.13.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Bank, an affiliate of a
Bank or an Approved Fund or an assignment of the entire remaining amount of the
assigning Bank’s Loans under any Facility, the amount of the Loans of the
assigning Bank subject to each such assignment (determined as of the date the
Transfer Supplement with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (which shall be
calculated as necessary to include any concurrent assignments by the assignor to
an affiliate, or an Approved Fund, of the assignee) unless each of the Borrower
and the Administrative Agent otherwise consent, provided that (1) no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Bank and its affiliates or Approved Funds, if any;

 

(B)           (1) the parties to each assignment shall execute and deliver to
the Administrative Agent a Transfer Supplement, together with a processing and
recordation fee of $3,500 (other than in the case of an assignment to the
Borrower as contemplated by Section 2.13) and (2) the assigning Bank shall have
paid in full any amounts owing by it to the Administrative Agent; and

 

(C)           the Assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
affiliate of a Bank or (c) an entity or an affiliate of an entity that
administers or manages a Bank.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (c)(iv) below, from and after the effective date specified in each
Transfer Supplement the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Transfer Supplement, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Transfer Supplement, be
released from its obligations under this Agreement (and, in the case of a
Transfer Supplement covering all of the assigning Bank’s rights and obligations
under this Agreement, such Bank shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 8.3, 8.4

 

69

--------------------------------------------------------------------------------


 

and 9.3).  Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this Section 9.6 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (b) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower and permitting access thereto to the Borrower, shall maintain at
one of its offices a copy of each Transfer Supplement delivered to it and a
register for the recordation of the names and addresses of the Banks and each of
their Assignees, and principal amount of the Loans and interest owing to, each
Bank pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.

 

(v)           Upon its receipt of a duly completed Transfer Supplement executed
by an assigning Bank and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (c)(ii)(B) of this
Section and any written consent to such assignment required by paragraph
(c)(i) of this Section, the Administrative Agent shall accept such Transfer
Supplement and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(d)           Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note to a Federal Reserve Bank. No such assignment
shall release the transferor Bank from its obligations hereunder.

 

(e)           No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or
Section 8.4 than such Bank would have been entitled to receive with respect to
the rights transferred, unless such transfer is made (i) with the Borrower’s
prior written consent or (ii) by reason of the provisions of Section 8.2,
Section 8.3 or Section 8.4 requiring such Bank to designate a different
Applicable Lending Office under certain circumstances or at a time when the
circumstances giving rise to such greater payment did not exist.

 

Section 9.7.            Governing Law; Submission to Jurisdiction; Judgment
Currency. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(b)           Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, in each case,
which are located in New York County, and, by execution and delivery of this
Agreement, the Borrower hereby accepts for itself and in respect

 

70

--------------------------------------------------------------------------------


 

of its property, generally and unconditionally, the non-exclusive jurisdiction
of the aforesaid courts and appellate courts from any thereof.  The Borrower
irrevocably consents, for itself, to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower at its address set forth below its signature hereto. The Borrower
hereby, for itself, irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.  Nothing herein shall affect the right of the Administrative
Agent to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Borrower in any other jurisdiction.

 

(c)           If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be the spot rate at
which in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.

 

(d)           The parties agree, to the fullest extent that they may effectively
do so under applicable law, that the obligations of the Borrower to make
payments in any currency of the principal of and interest on the Loans of the
Borrower and any other amounts due from the Borrower hereunder to the
Administrative Agent as provided herein (i) shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment (whether or not entered
in accordance with Section 9.7(c)), in any currency other than the relevant
currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Administrative Agent at its relevant office on behalf of
the Banks of the full amount of the relevant currency expressed to be payable in
respect of the principal of and interest on the Loans and all other amounts due
hereunder (it being assumed for purposes of this clause (i) that the
Administrative Agent will convert any amount tendered or recovered into the
relevant currency on the date of such tender or recovery), (ii) shall be
enforceable as an alternative or additional cause of action for the purpose of
recovering in the relevant currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the relevant currency so
expressed to be payable and (iii) shall not be affected by an unrelated judgment
being obtained for any other sum due under this Agreement.

 

Section 9.8.          Counterparts; Integration; Effectiveness. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative

 

71

--------------------------------------------------------------------------------


 

Agent in form satisfactory to it of telegraphic, telex or other written
confirmation from such party of execution of a counterpart hereof by such
party).

 

Section 9.9.              WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS
AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 9.10.            Survival. All indemnities set forth herein shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making and repayment of the Loans hereunder.

 

Section 9.11.            Domicile of Loans. Subject to the provisions of
Article VIII, each Bank may transfer and carry its Loans at, to or for the
account of any domestic or foreign branch office, subsidiary or affiliate of
such Bank.

 

Section 9.12.            Limitation of Liability. No claim may be made by the
Borrower or any other Person acting by or through the Borrower against the
Administrative Agent, the Documentation Agent, the Syndication Agent or any Bank
or the affiliates, directors, officers, employees, attorneys or agent of any of
them for any punitive damages in respect of any claim for breach of contract or
any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and the Borrower hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 

Section 9.13.            Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrower and each Guarantor. 
Notwithstanding the foregoing, no recourse under or upon any obligation,
covenant, or agreement contained in this Agreement shall be had against any
officer, director, shareholder or employee of the Borrower or of any Guarantor
except in the event of fraud or misappropriation of funds on the part of such
officer, director, shareholder or employee.

 

Section 9.14.            Confidentiality. Each of the Agents and the Banks
understands that some of the information furnished to it pursuant to this
Agreement and the other Loan Documents may be received by it prior to the time
that such information shall have been made public, and each of the Agents and
the Banks hereby agrees that it will keep all Information (as defined below)
received by it confidential except that each Agent and each Bank shall be
permitted to disclose Information (i) only to such of its officers, directors,
employees, agents, auditors, Affiliates and buyers as need to know such
information in connection with this Agreement or any other Loan Document and who
will be advised of the confidential nature of such Information; (ii) to any
other party to this Agreement; (iii) to a proposed Assignee or Participant in
accordance with Section 9.6 hereof or to a counterparty or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations hereunder, provided such Person agrees in
writing to keep such Information confidential on terms substantially similar to
this Section 9.14; (iv) to the extent required by

 

72

--------------------------------------------------------------------------------


 

applicable law and regulations or by any subpoena or other legal process; (v) to
the extent requested by any bank regulatory authority or other regulatory
authority or self-regulatory organization; (vi) to the extent such information
becomes publicly available other than as a result of a breach of this Agreement;
(vii) to the extent the Borrower shall have consented to such disclosure or
(viii) in connection with any legal or other enforcement proceeding in
connection with any Loan Document or any of the transaction contemplated
thereby. For the purposes of this Section, “Information” means all information
received from the Borrower or its respective officers, directors, employees,
agents, auditors, lawyers and Affiliates relating to the Borrower or any of its
Subsidiaries or Affiliates (including Investment Affiliates) or any of their
respective businesses other than information that is generally available to the
public.  In the event of any required disclosure of Information, any Person
required to maintain the confidentiality of such Information as provided in this
Section 9.14 agrees to use reasonable efforts to inform the Borrower as promptly
as practicable of the circumstances and the Information required to be disclosed
to the extent not prohibited by applicable law.

 

Section 9.15.            USA Patriot Act. Each Bank hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Bank to identify the Borrower in accordance with the
Patriot Act.

 

Section 9.16.            Acknowledgements.  The Borrower hereby acknowledges
that:

 

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)       neither the Administrative Agent nor any Bank has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Banks, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Banks or among the Borrower and the Banks.

 

Section 9.17.            Releases of Guarantees and Liens.

 

(a)       Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent is hereby irrevocably authorized
by each Bank (without requirement of notice to or consent of any Bank except as
expressly required by Section 9.5) to take any action requested by the Borrower
or any Guarantor having the effect of releasing any Collateral or any Guarantor
from its guarantee obligations (i) to the extent necessary to permit
consummation of any transaction permitted by any Loan Document or that

 

73

--------------------------------------------------------------------------------


 

has been consented to in accordance with Section 9.5 or (ii) under the
circumstances described in paragraph (b) below.

 

(b)           At such time as the Loans and the other Obligations under the Loan
Documents shall have been paid in full, the Collateral shall be released from
the Liens created by the Collateral Documents, and the Collateral Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Collateral Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

 

[remainder of page intentionally left blank; signature pages follow]

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

iSTAR FINANCIAL INC., a Maryland corporation, as the Borrower

 

 

 

By:

 

 

/s/ Nina B. Matis

 

 

Name: Nina B. Matis

 

 

Title: Executive Vice President

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as the Administrative Agent and a Bank

 

 

 

By:

 

 

/s/ Charles Hoagland

 

 

Name: Charles Hoagland

 

 

Title: Vice President

 

[Credit Agreement]

 

--------------------------------------------------------------------------------